 CASE 0:17-cr-00107-DWF-TNL Document 954 Filed 11/26/18 Page 1 of 111   1


 1                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
 2
      -----------------------------------------------------------
 3                                      )
        United States of America,       ) File Nos.
 4                                      ) 17CR107(1)(4)(5)(16)
                Plaintiff,              ) (20)
 5                                      )            (DWF/KMM)
        vs.                             )
 6                                      )
        Michael Morris, Pawinee         ) St. Paul, Minnesota
 7      Unpradit, Saowapha Thinram,     ) November 7, 2018
        Thoucharin Ruttanamongkongul    ) 9:33 a.m.
 8      and Waralee Wanless,            )

 9              Defendants.
      -----------------------------------------------------------
10           BEFORE THE HONORABLE DONOVAN W. FRANK AND A JURY
                    UNITED STATES DISTRICT COURT JUDGE
11                (TRIAL TESTIMONY OF SUPAPON SONPRASIT)

12    APPEARANCES
        For the Plaintiff:           United States Attorney's Office
13                                   Laura Provinzino, AUSA
                                     Melinda Williams, AUSA
14                                   300 S 4th Street, Suite 600
                                     Minneapolis, Minnesota 55415
15
        For Defendant Michael        Sicoli Law, Ltd.
16      Morris:                      Robert Sicoli, ESQ.
                                     333 South Seventh Street
17                                   Suite 2350
                                     Minneapolis, MN 55402
18
        For Defendant Pawinee        Daniel L. Gerdts, ESQ.
19      Unpradit:                    331 Second Avenue South
                                     Suite 705
20                                   Minneapolis, MN 55401

21      For Defendant Saowapha       Paul C. Engh, ESQ.
        Thinram:                     200 South 6th Street
22                                   Suite 420
                                     Minneapolis, MN 55402
23
        For Defendant                Meshbesher & Spence, Ltd.
24      Thoucharin                   Daniel Guerrero, ESQ.
        Ruttanamongkongul:           1616 Park Avenue South
25                                   Minneapolis, MN 55404



                          LYNNE KRENZ, RMR, CRR, CRC
                              651-848-1226
 CASE 0:17-cr-00107-DWF-TNL Document 954 Filed 11/26/18 Page 2 of 111   2


 1      For Defendant Waralee        Rivers Law Firm
        Wanless:                     Bruce Rivers, ESQ.
 2                                   701 4th Avenue South
                                     Suite 300
 3                                   Minneapolis, MN 55415

 4      Court Reporter:              Lynne M. Krenz, RMR, CRR, CRC
                                     Suite 146
 5                                   316 North Robert Street
                                     St. Paul, Minnesota 55101
 6
        Interpreters:                Phouratsaphone (Paul) Littana
 7                                   Nokon (Bee) Nimit

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          LYNNE KRENZ, RMR, CRR, CRC
                              651-848-1226
 CASE 0:17-cr-00107-DWF-TNL Document 954 Filed 11/26/18 Page 3 of 111      3


 1
                             I N D E X                              Page
 2
      GOVERNMENT'S WITNESS SUPAPON SONPRASIT
 3    Direct Examination by Ms. Williams....................... 5
      Cross-Examination by Mr. Sicoli.......................... 80
 4    Cross-Examination by Mr. Guerrero .......................100
      Cross-Examination by Mr. Gerdts..........................101
 5    Cross-Examination by Mr. Rivers..........................101
      Redirect Examination by Ms. Williams.....................102
 6    Recross Examination by Mr. Sicoli........................108

 7    EXHIBITS                                           RECEIVED
      Government   Exhibit 132................................ 22
 8    Government   Exhibits 440 & 441......................... 42
      Government   Exhibit 1035............................... 60
 9    Government   Exhibit 1037............................... 50
      Government   Exhibit 1039............................... 61
10    Government   Exhibit 1215............................... 36

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          LYNNE KRENZ, RMR, CRR, CRC
                              651-848-1226
                      Direct Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 4 of 111    4


 1                            P R O C E E D I N G S

 2                                 IN OPEN COURT

 3          (Defendants present)

 4                 MS. WILLIAMS:     And, Your Honor, the Government

 5     calls Supapon Sonprasit, S-O-N-P-R-A-S-I-T, nicknamed Jenn,

 6     to the stand.

 7                 THE COURT:    And before you step into the podium,

 8     please, Ma'am, if you would raise your right hand.

 9                 THE INTERPRETER:      I'm sorry, Your Honor, just her?

10                 THE COURT:    You took the oath at the pretrial, so

11     we're fine.

12                 (Sworn.)

13                 THE WITNESS:     Yes, I do.

14                 THE COURT:    You may take the witness stand,

15     please.

16                 And then you'll both have to sit close to the

17     microphone.    You can slide the microphone base, too.           It

18     does not -- it's not permanent.         You can move it close.

19                 If you would please -- are they?

20                 MS. WILLIAMS:     Yeah, I was just checking, Your

21     Honor.

22                 THE COURT:    Would you please state your full name

23     for the record?

24                 THE WITNESS:     Supapon Sonprasit.

25                 THE COURT:    And could you spell that for us,



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      Direct Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 5 of 111   5


 1     please?

 2                  THE WITNESS:    S-U-P-A-P-O-N.     S-O-N-P-R-A-S-I-T.

 3                  THE COURT:   You may inquire, Counsel.

 4                  MS. WILLIAMS:    Thank you, Your Honor.

 5                    D I R E C T      E X A M I N A T I O N

 6    BY MS. WILLIAMS:

 7     Q.   Good afternoon.

 8                  THE COURT:   Is that little green light on?

 9                  THE INTERPRETER:     It's not on, Your Honor.

10                  THE COURT:   Push the button.

11                  THE INTERPRETER:     Okay.

12                  THE COURT:   Is it on now?

13                  THE INTERPRETER:     Yes.    Yes, Your Honor.

14                  THE COURT:   Okay.    Thank you.

15     BY MS. WILLIAMS:

16     Q.   Okay.    Hi, Ms. Sonprasit, how are you?

17     A.   I'm fine.

18     Q.   Thank you for being with us today.

19     A.   Yes.

20     Q.   You okay.

21     A.   Yes.

22     Q.   Ms. Sonprasit, how old are you?

23     A.   I'm 33 years old.

24     Q.   You speak -- now you speak some English.          Right?

25     A.   Yes.    A little bit.



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      Direct Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 6 of 111   6


 1     Q.   When you first came to the United States, did you speak

 2     much English?

 3     A.   Just a little bit.

 4     Q.   And your native language, what language is that?

 5     A.   Thai language.

 6     Q.   You're from Thailand?

 7     A.   Yes.

 8     Q.   Okay.   So understanding that you do speak some English,

 9     we always want people to testify in the language they're

10     most comfortable in.      So we're going to use the interpreter,

11     okay?

12     A.   Yes.

13     Q.   Ms. Sonprasit, do you have some nicknames?

14     A.   Yes, I do.

15     Q.   Is it -- is it common for people in Thailand to use

16     nicknames?

17     A.   Yes.

18     Q.   Just because we want to make sure the jury knows all the

19     names people might use for you, could you give the jury

20     first your Thai nickname?

21     A.   I use Aoy.

22     Q.   A-O-Y, Aoy, is your Thai nickname?

23     A.   Yes.

24     Q.   Do you have an American nickname you use?

25     A.   Jenn.



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      Direct Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 7 of 111   7


 1     Q.   Jenn?

 2                  THE COURT:   Can we move that mic a little bit

 3     closer for her, please.       Thank you.

 4    BY MS. WILLIAMS.

 5     Q.   I think it's on the edge, Jenn.        I'm going to ask you to

 6     scooch a little bit get a little closer.

 7                  We'll talk about this in a moment, but when you

 8     were in the United States were you sold for sex?

 9     A.   Yes, I did.

10     Q.   And when you were being sold for sex, was there an

11     organization -- a name that the organization used for you, a

12     working name?

13     A.   Yes, I had.

14     Q.   What was that name?

15     A.   The name was Pam.

16     Q.   Pam, P-A-M?

17     A.   Pam, yes.

18     Q.   What name would you like me to call you?

19     A.   Jenn.

20     Q.   Okay.   That's what we'll do.

21                  Jenn, when did you first come to the United

22     States?

23     A.   2013 in July.

24     Q.   When you came to the United States, were you under debt?

25     A.   Yes, I had.



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      Direct Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 8 of 111   8


 1     Q.   How much was your debt?

 2     A.   $60,000.

 3     Q.   60,000 U.S. dollars?

 4     A.   Yes.

 5     Q.   And who did you owe that debt to?

 6     A.   To M.

 7     Q.   A woman -- a person named M?        Just the letter M?

 8     A.   Yes.

 9     Q.   And was that a man or a woman?

10     A.   She was a woman.

11     Q.   Are there quite a few other people who were also

12     involved in bringing you to the United States and selling

13     you for sex?

14     A.   Yes, there were.

15     Q.   Okay.   Were -- we're going to talk about that.          But

16     first I want to talk about -- a little bit about your life

17     in Thailand and how you came to come to this country, okay?

18     You okay?

19     A.   Yes.

20     Q.   What part of Thailand are you from?

21     A.   Isan.

22     Q.   Where is that what part of the country?

23     A.   It's in northeast of Thailand.

24     Q.   Tell me a little bit about your family.          Your mother and

25     father, what did they do for a living?



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      Direct Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 9 of 111    9


 1     A.   My mother was a farmer.       My father was a construction

 2     worker.     He would be hired for building house.

 3     Q.   Did you have a lot of money?

 4     A.   No, I didn't.

 5     Q.   Would you consider your family poor?

 6     A.   Yes.

 7     Q.   Did you have siblings?

 8     A.   I have two younger sisters.

 9     Q.   And we'll talk a little bit about them.          Jenn, how far

10     did you go in school?

11     A.   Through high school.

12     Q.   What did you do after high school?

13     A.   I went to work.

14     Q.   Did -- did something happen around that time in your

15     life where you needed to provide for your family?

16     A.   My mother passed away.

17     Q.   How old were you when your mother died?

18     A.   18 years old.

19     Q.   You said you have two little sisters.          How old were your

20     sisters when your mother died?

21     A.   The middle sister was two years younger than I was.

22     The youngest one, four years younger than I was.

23     Q.   Four years younger than you?

24     A.   At the time my youngest sister was four year old.

25     Q.   Four years old.     Okay.



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 10 of 111   10


 1                  What -- when your mother passed away, what was

 2     your relationship like with your -- your four-year-old

 3     sister?     What were your responsibilities towards her?

 4     A.   I had to take care of my sisters because my mother

 5     had me promise to her that I had to take care of my

 6     sisters.

 7     Q.   You said you went to work, where was -- where did you go

 8     to work?

 9     A.   I worked at the bakery and ice cream store.

10     Q.   How much money did you make working at the ice cream and

11     bakery store?

12     A.   I made 6,000.

13     Q.   6,000 baht?

14     A.   6,000, yes.

15     Q.   And for anybody who doesn't know, is baht the currency

16     of Thailand?

17     A.   Yes.

18     Q.   And when you say you made 6,000 baht everyday, every

19     week, every month?

20     A.   Every month.

21     Q.   Every month.     And do I have it about right, that that's

22     less than $200 a month?

23     A.   Yes.

24     Q.   Okay.    Your 6,000 baht a month, was that enough money to

25     take care of your sisters?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 11 of 111   11


 1     A.   No, it wasn't.

 2     Q.   What did you need to pay for for your sisters?

 3     A.   I had to pay for food.       The things -- the stuff to go

 4     to school for, and also the school tuition.

 5     Q.   And you said you couldn't pay for that on your ice cream

 6     wages.

 7     A.   Yes.

 8     Q.   So what did you do?

 9     A.   So I changed my job to work at a karaoke bar.

10     Q.   At a karaoke bar?

11     A.   Yes.

12     Q.   Okay.    Can you describe for the jury a little bit your

13     work at the karaoke bar?

14     A.   So it was a store for customer to sit and drink.

15     Q.   And what types of things would you do at that store?

16     A.   So I would be selecting the music, the song, and we

17     would be sing together.       And sometime I would be singing

18     with them.

19     Q.   And at the karaoke bar were you mostly servicing wealthy

20     businessmen?

21     A.   Yes.

22     Q.   And was there a component of your job where on occasion

23     you would have sex with a customer for money?

24     A.   It was not necessary.

25     Q.   It was not -- say that again?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 12 of 111   12


 1     A.   It was not necessary.

 2     Q.   It was not necessary?

 3     A.   No.    It was not necessary.

 4     Q.   Okay.    So you didn't have to do it for your job, is that

 5     right?

 6     A.   That's correct.

 7     Q.   Did you sometimes choose to do it?

 8     A.   Yes.    Sometime, if I chose to do it, I could do it.

 9     Q.   Could you explain to the jury how that would look when

10     you did choose to do it?

11     A.   So, it was like I could choose to go with a customer

12     or not.

13     Q.   And how often would you choose to do that?

14     A.   About once a month or sometimes twice a month,

15     depending on how -- how I wanted to do it or not.             It

16     depends on if I needed to do it.

17     Q.   Okay.    And we're using the word want.        Did you ever want

18     to have sex with these men personally?

19     A.   No, I did not want to.

20     Q.   Why did you have sex with them?

21     A.   Because I needed to help support my sister about

22     sending them to school and all the expenses.

23     Q.   You told us that you made about 6,000 baht, less than

24     $200 a month working in the ice cream store.

25                  How much could you make if you went with one



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 13 of 111   13


 1     customer at the karaoke bar?

 2     A.   It depends.     I had to talk to customer, myself.

 3     Q.   Who would set the price?

 4     A.   I was.

 5     Q.   And who would get the money?

 6     A.   I was.

 7     Q.   Okay.    How many customers would you have sex with at a

 8     time?

 9     A.   One.    One at a time.

10     Q.   Would you ever have time at the karaoke bars where you

11     would have sex with five, or eight, or ten men a day?

12     A.   No.

13     Q.   When you set the price, about how much would you make

14     from one -- one commercial sex act at the karaoke bar?

15     A.   It depends.     5,000.   It depends.

16     Q.   So about what you would make in a month at the ice cream

17     shop?

18     A.   That's correct.

19     Q.   Did you live at the karaoke bar?

20                   THE INTERPRETER:    I'm sorry, can you repeat that?

21     BY MS. WILLIAMS:

22     Q.   Did you live at the Karaoke bar?

23     A.   No, I wasn't.

24     Q.   Could you go home at night?

25     A.   Yes, I could.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 14 of 111    14


 1     Q.    Could you choose what customers you wanted to have sex

 2     with at the karaoke bar?

 3     A.    Yes, I could choose.

 4     Q.    Could you walk away from the karaoke bar if you wanted

 5     to?

 6     A.    I could.

 7     Q.    The money that you made working at the karaoke bar, what

 8     did you use that money for?

 9     A.    I used it to support my sisters.        Most of the time it

10     would be spent for food.

11     Q.    And for the record, the witness is crying a little bit.

12                 Jenn, are you excited to be here today?          Is this

13     pleasant for you?

14                  THE INTERPRETER:     Can you repeat that?

15     BY MS. WILLIAMS:

16     Q.    Is this -- do you want to be here today?

17     A.    Yes, I wanted to.

18     Q.    Is it pleasant for you to be here?

19     A.    No, it wasn't.

20     Q.    Are these easy things to remember?

21     A.    No.   It's not easy.

22     Q.    You explained that you came to the United States in July

23     of 2013 under debt.       I want to talk a little bit about how

24     that happens.

25                  Can you tell the jury how you met people in the



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 15 of 111    15


 1     organization?

 2     A.   I went to have some meal at my relative's house.            And

 3     I had met my relative's friend.         And then that person

 4     talked about his or her life in England for me.

 5     Q.   And I know translation, when you say his or her, was it

 6     a male or female?

 7     A.   It was a woman.

 8     Q.   What was her name?

 9     A.   Kratae.

10     Q.   And is that K-R-A-T-A-E, for the Court Reporter?

11     A.   Kratae, yes.

12     Q.   Tell me about your conversations with Kratae?

13     A.   So she was talking about her good life in England.

14     She was married, she had kids, she went to England.

15     Q.   What did she tell you about her life?

16     A.   She said that she had a good life.         She had just come

17     back.    And she has been spend her life with her family.

18     Q.   And how did that sound to you?

19     A.   So she was my relative's friend, and so I was happy

20     for her.

21     Q.   Did she suggest that maybe you might want to do the same

22     thing?

23     A.   She was just asking if I wanted to go to a foreign

24     country.    She didn't tell much about anything else.

25     Q.   Did she tell you that it would have anything to do with



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 16 of 111   16


 1     sex work?

 2     A.   She did not.

 3     Q.   Did she give you somebody else's name or number?

 4     A.   She gave me a phone number of a person named Ton.

 5     Q.   Ton, T-O-N?

 6     A.   Ton, yes.

 7     Q.   Did you call Ton right away?

 8     A.   No, I did not.

 9     Q.   I want to talk for a minute about what else was going on

10     in your life at the time.        Do you have a daughter?

11     A.   I did.

12     Q.   What is her name?

13     A.   Ivy.

14     Q.   I-V-Y,    Ivy?

15     A.   Yes.

16     Q.   How old is Ivy right now?

17     A.   Now she's 7 years old.

18     Q.   Where does Ivy live right now?

19     A.   In England.

20     Q.   And who does she live with?

21     A.   With her father.

22     Q.   And back then, in 2013, what was going on with Ivy and

23     Ivy's father?

24     A.   So we had problem and he wanted to separate from each

25     other and he wanted to take our daughter to England.



                             LYNNE KRENZ, RMR, CRR, CRC
                                 651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 17 of 111    17


 1     Q.   Your daughter's father, he's British?

 2     A.   Yes.

 3     Q.   What did you think about that?         About him taking your

 4     daughter to England?

 5     A.   I was very sad.      And I was depressed.

 6     Q.   Did you agree to let him do it?

 7     A.   So I thought it was better for my daughter, because

 8     she would have a better life and better education.

 9     Q.   Than she would have in Thailand?

10     A.   Yes.

11     Q.   You said you were depressed.        Did you do anything at

12     that point?

13     A.   What did you mean?

14     Q.   Did -- at some point did you reach back out to Ton?

15     A.   I waited for a little while until I separated from my

16     boyfriend and then I contacted him.

17     Q.   Why did you do that, Jenn?

18     A.   Because I wanted to make sure that my boyfriend and I

19     actually had broken up.

20     Q.   Why did you reach out to Ton, though?          What did -- what

21     were you looking for?

22     A.   Well, I heard from Kratae and then I thought that it

23     would be probably for me to travel to a foreign country.

24     Q.   How was your life in Thailand at that point?

25     A.   Not very good.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 18 of 111   18


 1     Q.   You called Ton?

 2     A.   I called him.

 3     Q.   Did you meet with him?

 4     A.   He asked me to come meet him at the mall.           The mall.

 5     Q.   Which mall?

 6     A.   Terminal 21.

 7     Q.   And where is that in Thailand?         What city?

 8     A.   It was on Sukhumvit.

 9     Q.   Is that in greater Bangkok?

10     A.   Yes.

11     Q.   Tell us about your first meeting with Ton.           What was

12     discussed?

13     A.   So I met him and we were sitting down on the seat in

14     the mall.     And then he asking me about my life.         How I

15     was doing.

16     Q.   What did he ask you?

17     A.   So he asked, How's your life?        Do you want to go to

18     the foreign country?       And I said yes, I wanted to.

19     Q.   Where did he talk about you could go?

20     A.   So he said to talk about Visa first.          And to the Visa

21     pass, then we'll talk about it.

22     Q.   Okay.    Did he mention the United States?

23                  MR. GERDTS:    Objection.     Leading, Your Honor.

24                  THE COURT:    Well, it's suggestive.        But I'll -- if

25     she has a memory of what he mentioned, I'll permit it.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 19 of 111   19


 1     What -- I'll just have you rephrase the question, Counsel.

 2     BY MS. WILLIAMS:

 3     Q.   What countries did Ton talk about you visiting?

 4     A.   America.

 5     Q.   Did he talk about England at all?         You had said that

 6     Kratae talked about England?

 7     A.   He -- said to apply for the Visa to England first,

 8     because Visa to America is difficult to obtain.

 9     Q.   Did -- did you think this was about sex when you first

10     met with Ton?

11     A.   I did not think so.

12     Q.   Did he ever explain it was about sex?

13     A.   He never explained it.

14     Q.   Did you think it was about escort-type stuff like what

15     were doing at the karaoke bar?

16     A.   I thought it was about going out on dates.

17     Q.   Did you ask -- at this first meeting did you ask Ton

18     about the money?

19     A.   No, I didn't.     No, I did not.     And he didn't tell me.

20     Q.   What happened after this first meeting?

21     A.   So he -- he said to me to prepare the documents so

22     that I can go apply for the Visa and get a passport.

23     Q.   Did you have to give documents to him?

24     A.   All the document.

25     Q.   When you say all the documents, can you tell the jury



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 20 of 111   20


 1     what you gave to Ton?

 2     A.   So he was asking me for my address.          My passport, my

 3     initials, house registration, the account -- the account

 4     book, my boyfriend's address in England, and my

 5     daughter's birth certificate.

 6     Q.   And so did you give Ton all this information about your

 7     family?

 8     A.   Yes.

 9     Q.   You said something about a bank account.           What did --

10     what did Ton do with a bank account?

11     A.   Because he would deposit money in that account.

12     Q.   Did you know why he would deposit money in that account?

13     What that purpose was?

14     A.   In order to show -- to apply for the Visa.

15     Q.   To make it look like you had money?

16     A.   Yes.

17     Q.   Did you have money?

18     A.   No, I didn't.

19     Q.   Did you get to keep that money that he put in the bank

20     account?

21     A.   No.

22     Q.   Did Ton introduce you to anyone else who assisted in

23     bringing you to the United States?

24     A.   He had introduced me to a person named Tuk.           She was

25     a nurse.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 21 of 111   21


 1     Q.     Tuk, T-U-K?

 2     A.     Yes.

 3     Q.     Tell me about what Tuk's part in this was, what did she

 4     do?

 5     A.     Her job was to fill out the application for a Visa.

 6     Q.     So who did the Visa paperwork?       Who actually typed it

 7     out?

 8     A.     She was the one who handled it.

 9     Q.     Okay.   The story that was in the Visa application to

10     come to the United States, was that story true or false?

11     A.     It was false.

12                    MS. WILLIAMS:   May I approach, Your Honor?

13                    THE COURT:    You may.

14     BY MS. WILLIAMS:

15     Q.     Jenn, I'm handing you what's been marked as Government's

16     Exhibit 132.      Do you recognize this?

17     A.     Yes, I do.

18     Q.     What is it?

19     A.     It was a Visa.

20                    MS. WILLIAMS:   Government moves Exhibit 132 into

21     evidence.

22                    MR. SICOLI:   No objection.

23                    MR. GERDTS:   No objection, Your Honor.

24                    MR. ENGH:    No objection.

25                    MR. SICOLI:   No objection.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 22 of 111   22


 1                  MR. RIVERS:    No objection.

 2                  THE COURT:    That is received.

 3                  MS. WILLIAMS:    Permission to publish, Your Honor?

 4                  THE COURT:    And you may display it.

 5     BY MS. WILLIAMS:

 6     Q.   Okay.    Jenn, do you see that in front of your screen

 7     right there?

 8     A.   Yes.

 9     Q.   Okay.    And I'm going to go to the second page of that

10     document, because we're dealing with a big screen, and a lot

11     of little words.      I'm going to blow thing up.

12                  That picture, who is that a picture of?

13     A.   It was my picture.

14     Q.   Okay.    Supapon Sonprasit, who's name is that?

15     A.   My name.

16     Q.   And do you see where it says, "Date entered, July 3rd,

17     2013?"

18     A.   Yes, I saw it.

19     Q.   Okay.    Here on Government's 132, it says, "Going to

20     Florida for 10 days in August with half-British Thai

21     daughter and father of the baby.         They are going to travel

22     to UK as part of the visit."

23                  Is that -- is that true, Jenn?

24     A.   It was not true.

25     Q.   Who came up with that story?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 23 of 111         23


 1     A.   Tuk did.

 2     Q.   And did you say this story, though, when you applied for

 3     your Visa?     Did you agree with it?

 4     A.   Yes.

 5                  MS. WILLIAMS:    And if we could go to the next

 6     page, maybe.

 7     BY MS. WILLIAMS:

 8     Q.   That's your name again, Supapon Sonprasit, and your date

 9     of birth?

10     A.   Yes.

11     Q.   And does this contain some of your family -- okay.               I'm

12     in trouble.     Some of your family information on it?

13     A.   Yes.

14     Q.   And you see here, there's a box that reads, "Are you

15     coming to the United States to engage in prostitution or

16     unlawful commercialized vice or have you been engaged in

17     prostitution or procuring prostitutes within the last

18     10 years?"

19                  You said no.    Is that right?

20     A.   Yes.    I reply, no.

21     Q.   And that wasn't true, either, right?          Because you had

22     been engaged in commercial sex act activities?

23     A.   Yes, I had.

24     Q.   Jenn, why did you say those things?

25     A.   Tuk was the person who filled out the form, so -- and



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 24 of 111     24


 1     I didn't know.

 2     Q.   But why did you agree with it?         Why did you lie?     What

 3     did you want coming to America?

 4     A.   Because I was thinking that coming to America I would

 5     have a better life.

 6     Q.   Did Ton and Tuk talk about your better life in America?

 7     A.   Yes, they did.

 8     Q.   Did you believe them?

 9     A.   I believed them.

10     Q.   Did you want to believe them?

11     A.   Yes.

12     Q.   Did Tuk tell you about how to conduct yourself at the

13     Visa interview?

14     A.   Yes, she did.

15     Q.   What did she tell you?

16     A.   She said to dress in a professional way and find a

17     pair of glasses to wear so that I would look like a pro.

18     Q.   Did your Visa pass?

19     A.   Yes.   My Visa passed.

20     Q.   After your Visa passed, what happened next?

21     A.   After the Visa passed, the ticket was booked to come

22     to America.

23     Q.   Did the organization have you photographed during that

24     time?

25                 THE COURT:     Mr. Gerdts?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 25 of 111        25


 1                 MR. GERDTS:     Your Honor, may we approach, please?

 2     And maybe we could -- since we've been in here since

 3     about -- would this be a logical place for an afternoon

 4     recess?

 5                 MS. WILLIAMS:     Sure, Your Honor.

 6                 THE COURT:     Why don't we take our afternoon recess

 7     here.    This -- you can go back now to your jury deliberation

 8     room.    All rise for the jury.

 9                 (Jurors excused.)

10                 THE COURT:     Mr. Gerdts.

11                 MS. WILLIAMS:     Should this be in open court?

12                 THE COURT:     I don't know.

13                 MR. GERDTS:     Could we have a sidebar?

14                 (Sidebar at 2:31 p.m.)

15                 THE COURT:     It's a terrible sound, isn't it?           We

16     should have music or something.         Get up close to the mic

17     here so she can hear.

18                 MR. GERDTS:     Your Honor, Counsel at least four

19     times now has asked the witness how did you learn about the

20     organization?     Or what did the organization tell you to do?

21     Or what happened next in the organization?           Things along

22     that line referring to an organization.

23                 There's been no testimony from anybody so far that

24     any organization exists.        And she's doing it on purpose.

25                 One, it's leading.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 26 of 111       26


 1                 Two, it's not supported by any of the evidence so

 2     far.

 3                 And the answers she's gotten from the witness have

 4     been, well, I -- I met a family -- a friend of a family

 5     member who suggested I might have a better life someplace

 6     else, so I talked to this guy.

 7                 I mean, that's what we have so far.          There's no

 8     organization.

 9                 I object to the leading quality of using that

10     word.    And it's -- that's my objection.

11                 MS. WILLIAMS:     Yeah.    And I think the record would

12     reflect is one of the first questions I asked her were there

13     many people involved in getting her from Thailand to the

14     United States.

15                 I'm happy to jump right into, Was this an

16     organization?     I mean, I don't think it's in question.             I

17     think the Defense has admitted that this is an organization

18     of sorts, so I think it's a little --

19                 Well, I'm happy to.       But certainly characterizing

20     it as an organization is not supported by what she's saying,

21     and I can ask her explicitly if that's a fair

22     characterization.

23                 THE COURT:     Well, separate from -- because she

24     really hasn't said what the word organization means to her,

25     but separate from the form of the question, it seems to me



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 27 of 111   27


 1     that we could -- at least avoid the issue at this time.

 2     Whether there may or may not be objections to.

 3                 If she's just asked specific questions on who she

 4     was in contact with and what different individuals, if there

 5     was more than one or two.

 6                 And then because right now the only person that's

 7     used the word organization is -- and I don't know what that

 8     means to her, but the -- even with or without the word, if

 9     we just said, Well, who -- who are you having your contact

10     with?    Because it is true, you used the phrase multiple

11     people.    But then -- then she -- we could probably could

12     identify, well, let's talk about who you were involved with,

13     and what --

14                 MS. WILLIAMS:     So that's what -- and I'm trying to

15     march through this sequentially.

16                 THE COURT:     Because I think the objection,

17     separate from the leading piece is that, well, organization

18     is going to identify that with the phrase organization as

19     used in opening statements.        And nobody's really said, well,

20     who is, or what is it, or who are they?           And so.

21                 MR. SICOLI:     Organization is an argument.        It's an

22     argument, it's not a factual statement.

23                 THE COURT:     Well, it depends on, well, this

24     witness, if she used a phrase, well, here's who contacted --

25     here's a word somebody used to me.          But I don't think that's



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 28 of 111   28


 1     what's going to happen.       But can we just identify who she

 2     was having contact with.

 3                 MS. WILLIAMS:     So are you talking about in the

 4     United States, Your Honor?

 5                 THE COURT:     Well, I'm talking about in both areas,

 6     having her identify who the individuals are.

 7                 You said both individuals as opposed to saying the

 8     organization.     I mean, whatever that word may mean.          It

 9     could mean to her one person, ten people, three people.

10                 And so it's a separate issue about how prejudicial

11     it is.    And apart from any question, can we just --

12     obviously she responded to your question and named a person.

13     And that's -- and then I think you had said, Well, there's

14     different people.      Why don't we just have her say, Well,

15     what was it -- who --

16                 MS. WILLIAMS:     I can have her name some of the

17     people involved.      I think she would probably testify there

18     were dozens of people involved.         And we're not going to get

19     into all of those people for obvious reasons.

20                 But we'll be getting to the next name, and the

21     next name, and eventually Bill.         That's the one Defendant

22     that she had contact with.        It isn't relevant to the other

23     Defendants directly, so.

24                 THE COURT:     And then we'll just maybe try to avoid

25     the word organization I guess?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 29 of 111     29


 1                 MS. WILLIAMS:     Sure.

 2                 MR. GERDTS:     Well, yeah.     That's my complaint.

 3     It's both leading and it's prejudicial.

 4                 One thing they have to prove that there's a

 5     conspiracy.     You can't just assume that.

 6                 THE COURT:     All right.    And sorry for the hissing

 7     sound here.

 8                 MR. RIVERS:     I like it.

 9                 THE COURT:     You like it?

10                 (In court, jurors not present at 2:49 p.m.)

11                 MS. WILLIAMS:     So the witness after this witness,

12     Ms. Boonluea, she is an in-custody witness.           And the

13     Marshals have asked if we're not going to use her today to

14     be able to transport her back.

15                 I've spoken with Defense Counsel.          I think we all

16     feel pretty firm that we're not going to get to her today.

17     If we would, that would create carryover problems with the

18     Court.    And I'd just want to relate that to the Court that

19     4:30 or 4:45 if it would be an appropriate time to break.

20                 THE COURT:     That would be fine.      Unless there's

21     any particular objection by Defense Counsel?

22                 MR. GERDTS:     Boonluea, is that right?

23                 MS. WILLIAMS:     Yes.

24                 THE COURT:     All right.

25                 MS. WILLIAMS:     And then second of all, then all



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 30 of 111    30


 1     the parties would request, maybe as soon as the jury comes

 2     back in, they just seem very chatty.          Just not necessarily

 3     about the case, but to remind them not to talk about the

 4     case.

 5                 THE COURT:     So it isn't about chatting out in the

 6     hallway, it's -- yeah, what I thought I would do, at the end

 7     of when we recess today I'd cover that topic -- that topic.

 8     And then tell them that based upon -- and then I'll make

 9     sure -- that based upon the schedules that I anticipate

10     going all day tomorrow and not recessing at noon.

11                 MS. WILLIAMS:     Okay.    Great.

12                 Yeah.    Nobody's heard them talking about the case

13     they're just chatty in general.

14                 THE COURT:     And I was going to do it.       I have it

15     on my list.

16                 MS. WILLIAMS:     Great.

17                 THE COURT:     Unless somebody says otherwise, I

18     assume that would it probably be the preference of Counsel

19     not just to make up some time, but to minimize some

20     disruption of a witness to tell them, we won't be going home

21     at noon tomorrow, since we're down on Friday, and then

22     Monday is Veteran's Day.

23                 That we'll go -- separate from that issue, because

24     that's already on the schedule.

25                 But that we'll go -- and I'll let them know that I



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 31 of 111        31


 1     anticipate that we'll be spending essentially a full day

 2     here tomorrow.

 3                 So they should plan on that as they come in when

 4     they leave tonight.

 5                 MS. WILLIAMS:     And for our scheduling purposes and

 6     particularly getting witnesses come up from Sherburne, does

 7     the Court intend to go as long as it takes to complete our

 8     expert tomorrow?

 9                 Or should we have a witness another witness behind

10     that witness?

11                 THE COURT:     Well, it depends on how long that

12     witness is going to take?

13                 MS. WILLIAMS:     All right.     So now it's a full days

14     regardless?

15                 THE COURT:     Yeah.   We could run a full day.           On

16     the other hand, if everybody was saying, well, it could be a

17     logical place to break?

18                 I mean, sometimes this happens in two ways.

19                 One or all parties are saying, Well, it's fine

20     with us if we break whenever that witness ends because it

21     would be sometime in the afternoon.          We can't -- it's not

22     likely to be done by noon.

23                 And then -- then it would be one or two responses,

24     well, we're now as far ahead as we thought we would be, we

25     could get another witness in this afternoon, or we're now at



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 32 of 111        32


 1     a logical place to break.

 2                 So I'll -- unless there's a strong agreement among

 3     Counsel, I'll probably defer to the group here on -- what

 4     you think about that.

 5                 MS. WILLIAMS:     I'm sure we can figure that out

 6     between Counsel.

 7                 THE COURT:     I suppose what we don't want to do is

 8     start a second witness after the expert's done, because

 9     whoever we start we should be able to finish.

10                 MS. WILLIAMS:     Well, we've been pretty good about

11     these things but we can figure this out.

12                 THE COURT:     Mr. Sicoli stood up there.

13                 MR. SICOLI:     I just want to clarify, so we are

14     going to go with another witness other than the expert?               Is

15     that a plan?

16                 MS. WILLIAMS:     Well, we have a chain-of-custody

17     witness first that I think we had mentioned.

18                 MR. SICOLI:     Not any other witnesses?

19                 MS. WILLIAMS:     That's what I was seeking to

20     clarify.    Then we'll decide.

21                 THE COURT:     Her question was -- well, I

22     interpreted the question, as, well, are we going to stay as

23     long as it takes so we make sure we don't break up this

24     expert?    Or should we plan on being here a full day, even if

25     the expert finishes, whether it's early afternoon, or



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 33 of 111       33


 1     whatever it is, and then be prepared to call other

 2     witnesses?

 3                  And I said, well, I will defer to input from all

 4     Counsel.    Because one or more of you may be thinking, well,

 5     yeah, if we can get another witness in so we can kind of

 6     keep things moving, fine.

 7                  Or sometimes, well, that's a logical place to

 8     break for all of us.       You know, the -- I'll defer to Counsel

 9     in that regard.

10                  MS. WILLIAMS:    Thank you, Your Honor.       We'll talk

11     about it.

12                  THE COURT:    But we should probably have that

13     discussion.

14                  MS. WILLIAMS:    Okay.    Let me slide over.

15                  THE COURT:    Don't get too close to the mics.

16                  (Off-the-record discussion.)

17                  MS. WILLIAMS:    Easy agreement, Your Honor.        We're

18     going to do the chain-of-custody quickly in the morning,

19     then the expert.      Then we're going to stop.

20                  THE COURT:    Oh, I think then at the end of the

21     day, probably the fairest thing to say to the jury is, we're

22     likely to -- we are -- I'm anticipating being here, so we

23     can finish and find a fair place to break for everyone.               I

24     believe it will be sometime in the afternoon, not in the

25     morning, not by noon.       That way if it's done early, fine, if



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 34 of 111   34


 1     not, then we haven't misled the jury.

 2                  MS. WILLIAMS:    Perfect.

 3                  THE COURT:     And so then we'll -- I'll take up --

 4     well, let's not take up another issue.          You can let -- oh,

 5     you're right there watching over me.          Okay.

 6                  MS. WILLIAMS:    Should I get the witness, Your

 7     Honor?

 8                  THE COURT:    You can bring the jury in.

 9                  MS. WILLIAMS:    Thank you.

10                  THE COURT:     Have the witness take the stand, too.

11                  Something I don't need an answer on now, and it's

12     handled totally different in different trials over the

13     years.

14                  When people are coming that are testifying who are

15     witnesses who are in custody, some people don't -- it

16     doesn't matter whether the jury knows they're in custody,

17     because they figure it's going to come out anyway in the

18     testimony and -- or sometimes one or both parties say, well,

19     no there's reason why -- whenever you're going to take the

20     recess, the jury shouldn't need to know that the person's in

21     custody.

22                  So we can have that decision because it affects

23     the Marshal service more than anyone else.

24                  MS. WILLIAMS:    Sure.    We'll just have ours here in

25     jumpsuits.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 35 of 111   35


 1                 THE COURT:      Well, and then some over the years,

 2     as many of you know, some witnesses demand to be in

 3     jumpsuits, to some don't.        So, we'll -- we'll have that

 4     discussion.

 5                 MS. WILLIAMS:     Thank you.

 6                 (In open court at 2:58 p.m.)

 7                 THE COURT:     You may continue when you're ready,

 8     Counsel.

 9                 MS. WILLIAMS:     Thank you.

10     BY MS. WILLIAMS:

11     Q.   Jenn, I think when we left off, we were talking about

12     photographs.     Were photographs taken of you in Thailand?

13     A.   Yes.

14     Q.   Who had you take those photographs?

15     A.   Ton did.

16     Q.   Can you tell us about -- about that?

17     A.   Ton told me to go get pictures taken.

18     Q.   Where did you go?

19     A.   To the photo studio.

20     Q.   Do you remember what the name of it was?

21     A.   I don't remember.

22                 MS. WILLIAMS:     May I approach the witness, Your

23     Honor?

24                 THE COURT:     You may.

25     BY MS. WILLIAMS:



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 36 of 111    36


 1     Q.   Jenn, I'm showing you marked as Government's 1215, do

 2     you recall what that is?

 3     A.   Yes.

 4     Q.   What is that?

 5     A.   They were -- they are pictures.

 6     Q.   Are these photos of you that we were just talking about?

 7     A.   Yes, they are my pictures.

 8                 MS. WILLIAMS:     Government moves Exhibit 1215 into

 9     evidence.

10                 MR. GUERRERO: No objection.

11                 MR. GERDTS:     No objection.

12                 MR. RIVERS:     No objection.

13                 MR. SICOLI:     No objection.

14                 MR. ENGH:     No objection.

15                 THE COURT:     Those are received.

16                 MS. WILLIAMS:     And permission to publish to the

17     jury?

18                 THE COURT:     You may.

19     BY MS. WILLIAMS:

20     Q.   I'm just going to put these up very quickly.            Is that

21     you Jenn?

22     A.   Yes.

23     Q.   Is that you?

24     A.   Yes.

25     Q.   These are the pictures that were taken in Thailand?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 37 of 111    37


 1     A.   Yes.

 2     Q.   Is it easy for you to see those pictures?

 3     A.   No.

 4     Q.   The clothes that we just saw you wearing in those -- in

 5     those pictures, were those your clothes?

 6     A.   No.    No, it wasn't.

 7     Q.   Where did you get those clothes?

 8     A.   They were at the studio.

 9     Q.   And tell me what happened when you got to the studio?

10     A.   Ton told me to go up and take pictures.

11     Q.   You said Ton told you to go up.         Had he transported you

12     there?

13     A.   He waited downstairs to pay money.

14     Q.   And that's probably my next question.          Who paid for the

15     photos?

16     A.   Ton did.

17     Q.   What did you think the pictures were for?

18     A.   I didn't think much.       I thought that those pictures

19     were to be used for finding dates.

20     Q.   Did Ton ever explain what you would be doing in the

21     United States?

22     A.   He did not explain.

23     Q.   What did you think it would be?

24     A.   I thought it would be -- I came to meet with dates.

25     Q.   Like what you had done at the karaoke bar?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 38 of 111   38


 1                   MR. GERDTS:   Objection.     Leading, Your Honor.

 2                   THE COURT:    Sustained as to -- excuse me,

 3     sustained as to form.       I'll allow inquiry, but if you

 4     rephrase the question.

 5     BY MS. WILLIAMS:

 6     Q.   What did you think it would look like?

 7     A.   I thought it was probably about something that I was

 8     doing.

 9     Q.   You said that the first time that you met with Ton he

10     didn't tell you about the debt.         Did Ton ever tell you about

11     the debt?

12     A.   No, he did not.

13     Q.   What did you think in your mind you would have to pay?

14     Obviously not a free trip.        What did you think you would

15     have to pay?

16     A.   I thought that the expenses wouldn't be too

17     expensive.

18     Q.   Did you ever ask Ton about the expenses?

19     A.   I did.    But he didn't answer me directly.

20     Q.   Did you do anything to try and figure out what your --

21     what your expenses would be?

22     A.   I went to the -- I went on the internet.

23     Q.   What did you -- what did you learn?

24     A.   I learned about to apply for a Visa.          It wasn't -- I

25     thought it wasn't expensive.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 39 of 111     39


 1     Q.   Do you know about how much it was?

 2     A.   It was probably not -- not rich.         10,000.

 3     Q.   10,000 baht?

 4     A.   Yes.

 5     Q.   Did you have a number that you thought you would have to

 6     pay the organization?       That you would have to pay Ton for

 7     coming to the United States?

 8     A.   I thought it wasn't probably going to be too

 9     expensive.     I had a number in my head about 40,000 to

10     50,000.

11     Q.   $50,000 or baht?

12     A.   Thai baht.

13     Q.   When did you come to the United States, Jenn?

14     A.   July of 2013.

15     Q.   Tell us about coming to the United States.           How did you

16     get here?

17     A.   I flew from Bangkok to Korea, and Korea to Vegas.

18     Q.   Did Ton give you any instructions about what would

19     happen once you got to the United States?

20     A.   He told me that M would be the person who would call

21     me and she would be the one who took care of me after I

22     arrived in America.

23     Q.   The same woman M who you told us you ended up owing a

24     $60,000 debt to?

25     A.   Yes.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 40 of 111        40


 1     Q.   When you got on the plane to go to the United States,

 2     did you know you would owe $60,000?

 3     A.   No, I did not know.

 4     Q.   If you had known that, would you have gotten on that

 5     plane?

 6     A.   No, I would not.

 7                  MS. WILLIAMS:    Permission to approach, Your Honor?

 8                  THE COURT:    You may.

 9                  MS. WILLIAMS:    I'm approaching with Government's

10     Exhibits 440 and 441.

11     BY MS. WILLIAMS:

12     Q.   Jenn, I'm going to have you look at these exhibits.              Do

13     you recognize these?

14     A.   Yes, I do.

15     Q.   And what are these?

16     A.   They are flight schedule.

17     Q.   For you?

18     A.   Yes.

19     Q.   Okay.    To come to the United States?

20     A.   Yes.

21                  MS. WILLIAMS:    Government moves Exhibits 440 and

22     441 into evidence.

23                  MR. GERDTS:    Objection to 441 on foundation

24     grounds, Your Honor.

25                  MS. WILLIAMS:    Your Honor, the Government has



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 41 of 111   41


 1     stipulated that these are authentic.

 2                 MR. GERDTS:     I can explain if you want me to.

 3                 THE COURT:     Well, we'll have to come to the

 4     podium.

 5                 (Side bar at 3:09 p.m.)

 6                 MR. GERDTS:     Exhibit 441 has -- this is obviously

 7     not the original document.        Somebody's added some

 8     descriptions to it that are not authentic to the original

 9     document.

10                 It looks like it's supposed -- I'm guessing it's

11     supposed to be some sort of translation, but there's no

12     foundation for that translation.

13                 MS. WILLIAMS:     And even the documents have Thai in

14     them have a translation that ties it to so the jury can read

15     them.

16                 As Defense Counsel has been provided with all of

17     this, Defense Counsel has known about this.           We have asked

18     Defense Counsel, if you have any questions with the

19     translation, please tell us now.         We have heard nothing.

20                 I -- I can certainly, subject to calling a witness

21     later on, it would be Bee to testify that she translated all

22     of these documents.       I can even have her translate on the

23     stand to say, Is that what that says?          But it's a

24     translation.

25                 MR. SICOLI:     I don't have any objection to the



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 42 of 111   42


 1     document.

 2                  MR. GERDTS:    I do not agree to any translations,

 3     Your Honor.     And I object to having an interpreter in the

 4     courtroom being a witness, because if I want to

 5     cross-examine her about her translation, I want her to be on

 6     the stand.

 7                  THE COURT:    Noting what Mr. Gerdts' objection is,

 8     what I'll do is provisionally receive them and I'll define

 9     provisionally.

10                  So, at some point someone can, without

11     translating, you can just have -- if somebody wants to point

12     out on direct or cross that this was something added to,

13     whatever it may say.       And I'll leave that up to direct and

14     cross, and then separate from any agreements that were made

15     or not made.

16                  So provisionally received.

17                  With that, is there any -- it seems to me there's

18     not a request -- Mr. Gerdts, noting your objection to give

19     an explanation of the jury, because probably it will just --

20     -- and they'll be looking at that translation, so, are

21     you --

22                  MR. GERDTS:    They're going to look at it now.

23                  MS. WILLIAMS:    I'll publish it.

24                  THE COURT:    They're going to publish it.        But even

25     somebody raising that, it will just point something out,



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 43 of 111    43


 1     because you're not going to have a witness testify to it.

 2                 MS. WILLIAMS:     No.   I would be certainly fine.        It

 3     would be helpful for the Court to tell the jury one of those

 4     documents is going to have a translation, that's what the

 5     document is.     It's clearly not authentic to the document.

 6                 I -- we have raised this issue weeks ago to say if

 7     anybody has any issues please let us know.

 8                 THE COURT:     Anyway, you want any --

 9                 MR. GERDTS:     I object to any purported translation

10     of a document that did not begin with the document itself.

11                 THE COURT:     So do you want any explanation to the

12     jury?    Because I'm going to provisionally receive it subject

13     to any additional examination with -- because I doubt that

14     you're going to be asking the witness, Let's talk about the

15     translation.

16                 MS. WILLIAMS:     No.   I mean, she can certainly read

17     it.   It's her nickname.      I'm going to say that, Aoy, that is

18     your Thai nickname.       That's what we'll talk about.

19                 THE COURT:      All right.     I'll note the objection.

20     Proceed.

21                 (In open court at 3:13 p.m.)

22                 THE COURT:     Members of the Jury, I said this at

23     the beginning of the trial, the lawyers are doing exactly

24     what they're supposed to do.        Because unlike what you see on

25     TV shows, movies about trials, there's certain issues about



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 44 of 111   44


 1     when the Court needs to address them.          It's not proper for

 2     them to just stand up and start discussing it at Counsel

 3     table.

 4                  In fact, that's why they have -- and if you're

 5     wondering -- and I'm sorry I didn't explained this, I'm

 6     sorry I can't have music in the background.           And the loud

 7     hissing is what's called white noise.

 8                  What that does is kills all the microphones except

 9     my Court Reporter.      She's the only one that can hear,

10     because there's a microphone over here, so for the benefit

11     of all the parties, there's a transcript of everything.

12                  But they're doing everything that they're supposed

13     to do.

14                  So if you have any concerns about that, that rests

15     on my shoulders not theirs.

16                  So the Court will provisionally receive those

17     consistent with the discussion and ruling up here.             And

18     we'll then go forward.

19     BY MS. WILLIAMS:

20     Q.   Okay.    Jenn, I'm going to pull you up Government's

21     Exhibit 440, which I just showed you.

22                  So this is an e-mail sent July 12th, 2013, from

23     Tonbm@hotmail.com.      Do you see that?

24     A.   Yes, I see it.

25     Q.   And I think I already just did this, but who's name is



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 45 of 111        45


 1     this?

 2     A.   My name.

 3     Q.   And can you tell us, you said you flew to Vegas.            Did

 4     you fly through anywhere to get to Vegas?

 5     A.   I flew to Vegas and then I catch another flight to

 6     here.

 7     Q.   Okay.    And you see where it says -- oh, I'm sorry.             A

 8     flight here to Minnesota is where you said?

 9     A.   Yes.

10     Q.   Okay.    So I'm asking about the flight between Bangkok

11     and Las Vegas.      Did it stop anywhere?

12     A.   It stopped in Korea.

13     Q.   Okay.    And do you see here where it says, "Bangkok to

14     Seoul, Korea, July 20th, 2013, arriving July 21st?"

15     A.   Yes.

16     Q.   Was that the flight you took?

17     A.   Yes.

18     Q.   And then that same day, "July 21st, Seoul, Korea to Las

19     Vegas."     Do you see that?

20     A.   Yes.

21     Q.   Is that the flight you took?

22     A.   Yes.

23     Q.   And I want to focus on the very top of this e-mail.              We

24     already read from tonbm@hotmail.com.          But do you see where

25     it says the to line there?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 46 of 111      46


 1     A.     Yes, I see it.

 2     Q.     Okay.    And it says, M to newcatcat_ty@life.com.        Is that

 3     right?

 4     A.     Yes.

 5     Q.     Okay.    Now I'm going to show you Government's 441.           Does

 6     this also reflect your travel information that we just went

 7     through?

 8     A.     Yes.

 9     Q.     Okay.    I want to focus you to what's different about

10     this one.      And do you see from and to?      From tonbm to

11     catcat_ty.      Do you see that?

12     A.     Yes, I see it.

13     Q.     And the Thai characters there, do you see it?

14     A.     Aoy's ticket.

15     Q.     Who is Aoy?

16     A.     It's me.

17     Q.     That's the Thai nickname that you told us about at the

18     beginning?

19     A.     Yes.

20     Q.     And then this e-mail was forwarded from catcat_ty to

21     gangsmoo@hotmail.com, is that right?

22     A.     Yes.

23     Q.     Do you know who Gangsmoo is?      Is that name familiar to

24     you?

25     A.     Yes.    I do know her.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 47 of 111       47


 1     Q.   Who is Gangsmoo?

 2     A.   The person is -- the person who booked the ticket.

 3     Q.   Booked the ticket for who?

 4     A.   For me.

 5     Q.   Do you know where Gangsmoo lives?

 6     A.   In California.

 7     Q.   And we'll get to this part of the story in a little

 8     while, but did you personally meet with Gangsmoo?

 9     A.   Yes, I have.

10     Q.   What did Gangsmoo have you do?

11     A.   To have me open a bank account in California.

12     Q.   Okay.     And Jenn, maybe this is a good place to talk

13     about this.

14                  You've mentioned a few people now.         Ton, and Tuk,

15     and Gangsmoo.     How many people were involved in sending you

16     around the country and selling you for sex?

17     A.   There were house owners from different houses.

18     Q.   Was it a lot of people?

19     A.   Yes, there were.

20     Q.   Okay.     You explained that you flew from Bangkok to Korea

21     and then Korea to Las Vegas.        I want to ask you what

22     happened at the airport in Korea when you landed.

23                  Could you tell the jury about that?

24     A.   When I got off the plane, there was a phone call.                M

25     called me.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 48 of 111   48


 1     Q.   And tell me about the conversation with M?

 2     A.   She said she would be the person who took care of me

 3     after the plane left Korea and arrive in Las Vegas.             She

 4     -- she will call again.

 5     Q.   Did she explain anything about a debt?

 6     A.   No.

 7     Q.   Was there any other conversation?

 8     A.   No.

 9     Q.   When you -- you said you flew from Korea to Las Vegas.

10     When you landed in Las Vegas, what happened?

11     A.   M called and that she said to me to catch another

12     flight to Minneapolis.

13     Q.   Had you ever been to Minneapolis before?

14     A.   No, I never have.

15     Q.   Had you ever been to Las Vegas before?

16     A.   No, I never did.

17     Q.   Had you ever been to America before?

18     A.   No, I never did.

19     Q.   Did you speak English?

20     A.   I -- I could speak a little English.

21     Q.   Was your English good?

22     A.   No, it wasn't good.

23     Q.   Did you know anyone in the United States?

24     A.   No, I did not.

25     Q.   In Las Vegas, did you get on the flight to come to



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 49 of 111    49


 1     Minnesota?

 2     A.   Yes.

 3     Q.   You landed in Minneapolis?

 4     A.   Yes.

 5     Q.   What did you call it when you first got here?            Do you

 6     remember?

 7     A.   Mini-inapolis

 8                  MR. RIVERS:    I'm sorry, I couldn't hear.

 9     A.   I call it Mini-inapolis.

10     BY MS. WILLIAMS:

11     Q.   What happened when you landed in Minneapolis?

12     A.   M told me to take taxi to go to the hotel.

13     Q.   Do you remember what hotel it was?

14     A.   Yes, I do.

15     Q.   What was the name of the hotel?

16     A.   Comfort Inn.

17                  MS. WILLIAMS:    May I approach?

18                  THE COURT:    You may.

19     BY MS. WILLIAMS:

20     Q.   I'm showing you what's been marked as Government's 1037.

21     Do you recognize that?

22     A.   Yes, I do.

23     Q.   What is that?

24     A.   It was the hotel that I stayed.

25     Q.   The same hotel you just talked about, the Comfort Inn?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 50 of 111   50


 1     A.   Yes.

 2                 MS. WILLIAMS:     Government moves 1037 into

 3     evidence.

 4                 THE COURT:     Any objection.

 5                 MR. RIVERS:     No objection.

 6                 MR. GUERRERO: No objection.

 7                 MR. SICOLI:     No objection.

 8                 MR. ENGH:     No objection.

 9                 MR. GERDTS:     No objection.

10                 THE COURT:     May be received.

11                 MS. WILLIAMS:     Permission to publish?

12                 THE COURT:     You may proceed.

13     BY MS. WILLIAMS:

14     Q.   Is that the hotel that you went to?

15     A.   Yes, it was.

16     Q.   Did you pick this place?       Did you pick this hotel?

17     A.   I did not.

18     Q.   Who picked it for you?

19     A.   Moo did.

20     Q.   When you say Moo, are you talking about Gangsmoo who you

21     referred to?

22     A.   Yes.

23     Q.   And it might be helpful to the jury what -- what is

24     Gangsmoo's job in helping you in all that you experienced?

25     A.   The person would be booking the ticket and the hotel.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 51 of 111   51


 1     Q.   When you say the person, are you talking about Gangsmoo?

 2     A.   Yes.

 3     Q.   And I don't know if we said this, but is Gangsmoo a male

 4     or a female?

 5     A.   She was a woman but she's a tomboy.

 6     Q.   Okay.    When you got to the hotel, what happened?

 7     A.   M called me and said to me to go buy stuff.

 8     Q.   What kind of stuff?

 9     A.   They were condoms and gel for slippery.

10     Q.   You're talking about sexual lubricant?

11     A.   Yes.

12     Q.   What did you think when she told you that?

13     A.   I thought it was something that I had to do.

14     Q.   Did she tell you where to go to get the gel and condoms?

15     A.   She -- she told me the taxi to take me to Walmart.

16     Q.   Did you have any money?       Had anybody given you any money

17     for the trip?

18     A.   I do not have money.

19     Q.   How did you pay for the condoms and the lube?

20     A.   It was the money that Ton gave some to me to spend

21     just a little bit, not much.

22     Q.   So I just want to back up to make sure we understood

23     this.    So when had Ton given you money?

24     A.   When I was getting on the plane he said I had to have

25     some money.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 52 of 111   52


 1     Q.   Do you remember how much it was?

 2     A.   About 1,000.

 3     Q.   1,000 baht?

 4     A.   $1,000.

 5     Q.   It was $1,000.     When you got to the Walmart, what

 6     happened?

 7     A.   So I went to buy the condoms, as what she told me,

 8     but I couldn't find them.

 9     Q.   So what happened?

10     A.   So she was mad.      And that she said, Why are you so

11     stupid?

12     Q.   Is she there in person or is she talking to you on the

13     phone?

14     A.   We talked through the phone.

15     Q.   Have you ever met M?

16     A.   I never have.

17     Q.   Did you eventually find the condoms and the lube at the

18     Walmart?

19     A.   Yes, I did.

20     Q.   What's going through your mind when you're at the

21     Walmart and you can't find the condoms and the lube?

22     A.   I was afraid.

23     Q.   What were you afraid of?

24     A.   I was -- I was afraid about the stuff that she asked

25     me to buy.     And I was also afraid because she was yelling



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 53 of 111    53


 1     at me.

 2     Q.   Where did you go after you purchased the condoms and the

 3     lube?

 4     A.   She had a taxi and send me back to the hotel.

 5     Q.   What happened when you got back to the hotel?

 6     A.   When I arrived at the hotel she -- she said that

 7     tomorrow she would call me again to tell me about

 8     working.

 9     Q.   Had you met anyone else at the hotel at that point who

10     was also working?

11     A.   No, I did not.

12     Q.   Did M call you the next day?

13     A.   Yes, she did.

14     Q.   What happened?

15     A.   So she said to me how I would have to do -- how would

16     I have customer and have I worked before?

17     Q.   Tell us more about that conversation.          What did she say

18     and what did you say?

19     A.   So she asked me if I had worked before and had I been

20     to any other country?       I told her I never done it before

21     and I never been to anywhere else.

22     Q.   What did she say?

23     A.   So she told me if there are customers she would call

24     me to tell me.

25     Q.   What happened next?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 54 of 111   54


 1     A.   So she told me to put makeup on.

 2     Q.   What else?

 3     A.   And dress up waiting for customer in the morning.

 4     Q.   Did you know how many customers there would be?

 5     A.   I did not know.

 6     Q.   What happened next?

 7     A.   So she called me to tell me about the customer.            And

 8     I had to meet my first customer.

 9     Q.   Tell us about that, please?

10     A.   The customer was named John.        He was like a regular

11     customer.

12     Q.   After that day, he would come again and again?

13     A.   Yes.   Yes.    He came again.

14     Q.   Tell me what happened?

15     A.   He took me to take a shower.

16     Q.   Did you know what he was doing with you?

17     A.   I -- I was scared, I was very scared.

18     Q.   What happened next?

19     A.   Then he took me to the bed and he was the one who

20     starting the sexual act.

21     Q.   What were you wearing?

22     A.   I was wearing the dress that I had prepared for

23     myself, like going out to eat for a date.

24     Q.   Do you remember what it looked like?

25     A.   It was a dress that is kind of polite for going out



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 55 of 111         55


 1     and to eat.

 2     Q.   Do you remember what color it was?

 3     A.   I do.

 4     Q.   What color was it?

 5     A.   It was a white dress.

 6     Q.   Had you been given a name at that point?

 7     A.   She gave me the name in the morning.

 8     Q.   What happened with John, that first customer?

 9     A.   We had sex for two hours.

10     Q.   Did you want to have sex with him?

11     A.   No, I did not.

12     Q.   It's been suggested that some men are good at sex.               Was

13     that good for you, Jenn?

14                  THE INTERPRETER:     Repeat the last sentence?

15                  MR. RIVERS:    Objection.     Asked and answered.

16                  THE COURT:    It was asked, but in light of the

17     response, I'll permit it.

18     A.   No, I did not want to.

19     BY MS. WILLIAMS:

20     Q.   How did it feel physically to you?

21     A.   It was I was painful all over inside.          It was bruised

22     all over.

23     Q.   How did it feel emotionally?

24     A.   I felt really bad.

25     Q.   Why didn't you stop it?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 56 of 111   56


 1     A.     Because I had to pay off my debt.

 2     Q.     At this point, did you know what your debt was, though?

 3     A.     I did not know yet.

 4     Q.     Was John your only customer that day?

 5     A.     No, he wasn't.

 6     Q.     Jenn, how many customers did you have on your very first

 7     day?

 8     A.     Ten men.

 9     Q.     Did you think about running away?

10     A.     I had.

11     Q.     Why didn't you run?

12     A.     I was scared.    It was like I was scared.

13     Q.     Did you have anywhere to run to?

14     A.     No, I did not.

15     Q.     How did you feel at the end of that day?

16     A.     I was tired.    And drained.    My -- my mind wasn't in a

17     good place.

18     Q.     Did M call you at the end of that day?

19     A.     Yes, she did.

20     Q.     Tell us about that conversation?

21     A.     So she told me that I was in debt with her for

22     60,000.

23     Q.     60,000 baht?

24     A.     It was dollars.

25     Q.     What did you think when you heard -- was that the first



                             LYNNE KRENZ, RMR, CRR, CRC
                                 651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 57 of 111   57


 1     time you heard that?

 2     A.   It was -- it was the first time.

 3     Q.   At the end of your first day?

 4     A.   Yes.

 5     Q.   What did you think when you heard that you were in debt

 6     $60,000?

 7     A.   My heart dropped.      My heart was dropping.

 8     Q.   Could you call up your dad in Thailand and say, Hey dad,

 9     wire me $60,000 so I can get out of this?

10                 MR. GERDTS:     Objection.     Leading, Your Honor.

11                 THE COURT:     It's suggestive, but I'll let her

12     answer the question.       I'll let her answer the question, if

13     she understood it.

14     A.   No, I could not.

15     BY MS. WILLIAMS:

16     Q.   Did you have any skills, Jenn?

17     A.   No, I did not.

18     Q.   Did you have any way to pay this money off except for

19     sex acts?

20     A.   No, I did not.

21     Q.   How much were you paid for one customer?

22     A.   $20.   May you repeat one more time?

23     Q.   How much were you paid for one hour with one customer?

24     A.   They would pay $200 each.

25     Q.   How much of that money would go to pay down your debt?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 58 of 111   58


 1                   THE INTERPRETER:    May I clarify?

 2     A.     So I would pay M $180 and Ton.       And it left for me

 3     $20.

 4     Q.     So $100 would go to the debt?

 5     A.     Yes.

 6     Q.     So half?

 7     A.     Yes.

 8     Q.     The $20 that you got to keep, what did you use that for?

 9     A.     I would buy the stuff for my personal use.

10     Q.     Like what?

11     A.     For food, shampoo or personal female stuff.

12     Q.     When you were back in Thailand with Ton, did you know

13     that only half of what you made would go to pay?

14     A.     I did not know that.

15     Q.     How many customers did you typically have in one day?

16     A.     Ten people a day.

17     Q.     For how long?

18     A.     For four months.

19     Q.     It's been suggested that that's a quick amount of time.

20     Did that feel quick to you, Jenn?

21     A.     No, it was not.

22     Q.     The men who came to the door, were you allowed to turn

23     down a man and say, No, I don't want you?

24     A.     No, you could not.

25     Q.     Were some of the men worse than others?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 59 of 111   59


 1     A.   Yes, there were.

 2     Q.   I know this is very difficult, Jenn, but it's important.

 3     Could you describe some of the rougher customers?

 4     A.   Yes, I can.     So some man would like to do it really,

 5     really hard.     And some man would pull my hair.         They

 6     would like to choke myself in a rough way.           And sometime

 7     they want to make me hurt and that I would have some

 8     wound.    May I added one more thing?        Also some guys want

 9     to do it for a long time.

10     Q.   If it hurt you, did you tell them to stop it?

11     A.   I told them but they did not listen.

12     Q.   How were you supposed to treat the men who came there to

13     have sex with you?

14     A.   I had to have sex with them.        I could not choose or

15     say anything.

16     Q.   Where did you live, Jenn?

17     A.   In Minnesota.

18     Q.   The room that you slept in, was that the same room that

19     you would have sex in?

20     A.   Yes.

21     Q.   Were you taken to a few different places in Minnesota?

22     A.   Yes.

23                 MS. WILLIAMS:     May I approach, Your Honor?

24                 THE COURT:     Yes.

25                 MS. WILLIAMS:     Approaching with Government's 1035.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 60 of 111         60


 1     BY MS. WILLIAMS:

 2     Q.   Do you recognize with this?

 3     A.   I do.

 4     Q.   What is this?

 5     A.   It was an apartment.

 6     Q.   Was this one of those apartments you were talking about

 7     where you stayed?

 8     A.   Yes.

 9                  MS. WILLIAMS:    Government moves Exhibit 1035 into

10     evidence.

11                  MR. GERDTS:    No objection, Your Honor.

12                  MR. GUERRERO:    No objection.

13                  MR. ENGH:    No objection.

14                  MR. SICOLI:    No objection.

15                  MR. RIVERS:    No objection.

16                  THE COURT:    Those are received.

17                  MS. WILLIAMS:    So permission to publish to the

18     jury?

19                  THE COURT:    You may.

20     BY MS. WILLIAMS:

21     Q.   And that says Genesee Apartments for the record.

22                  At the Genesee apartments, how did it work?              Was

23     it the same?

24     A.   It was the same.

25     Q.   Did you leave the apartment much?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 61 of 111   61


 1     A.   No.

 2     Q.   You talked about buying shampoo, or condoms or things

 3     like that.     Were there times when you went out and did that?

 4     A.   Generally that would be someone who would drive the

 5     car and bought for me.

 6     Q.   What was that person's name?

 7     A.   John.

 8                  MS. WILLIAMS:    Permission to approach, Your Honor?

 9                  THE COURT:    You may.

10     BY MS. WILLIAMS:

11     Q.   Showing the witness Government's 1039, do you recognize

12     that?

13     A.   Yes, I do.

14     Q.   What is that?

15     A.   John.

16                  MS. WILLIAMS:    Government moves 1039 into

17     evidence.

18                  MR. SICOLI:    No objection.

19                  MR. GERDTS:    No objection.

20                  MR. GUERRERO: No objection.

21                  MR. RIVERS:    No objection.

22                  MR. ENGH:    No objection.

23                  THE COURT:    Received.

24                  MS. WILLIAMS:    Permission to publish?

25     BY MS. WILLIAMS:



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 62 of 111   62


 1     Q.   You just told us -- that's the John you're talking

 2     about?

 3     A.   Yes.

 4     Q.   Who did John work for?

 5     A.   For M.

 6     Q.   What did John do?

 7     A.   He was a driver.

 8     Q.   What does that mean?       Just explain to the jury what did

 9     drivers do?

10     A.   He would be the person who ran to buy stuff, pick up

11     women and drive women.

12     Q.   Was John a customer?       Did John have sex with you?

13     A.   Yes.   We did.

14     Q.   Was John mean to you or kind to you?

15     A.   He was a kind person.

16     Q.   Did he eventually become your friend?

17     A.   Yes.

18     Q.   Even though he had sex with you and worked for M?

19     A.   Yes.

20     Q.   Was it nice to have a friend?

21     A.   Yes, it was.

22     Q.   Did you have any friends in Minnesota?

23     A.   No, I did not.

24     Q.   You said it took you four months to pay off the debt, is

25     that right?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 63 of 111   63


 1     A.   Yes.

 2     Q.   Did you have a lot of customers during that time?

 3     A.   Yes, there were a lot.

 4     Q.   Did you want to have sex with any one of those men?

 5     A.   No, I did not.

 6     Q.   Why did you do it?

 7     A.   I had to pay debt to M.

 8     Q.   Did you think about running?

 9     A.   I had.

10     Q.   Did you run?

11     A.   No, I did not.

12     Q.   Why not?

13     A.   I was scared.     If I ran away, I didn't want my family

14     to have any problem.       I was afraid if I ran there would

15     be problem.

16     Q.   Had anyone back in Thailand said what would happen to

17     you if you ran away?

18     A.   There was.

19     Q.   What happened?

20     A.   Ton said, If you told this to anyone, or if you ran

21     away, we would meet in Thailand.

22     Q.   When Ton tells you, If you run away, we will meet in

23     Thailand, what does that mean to you?

24     A.   It felt like being threatened.

25     Q.   Who were you scared for?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 64 of 111   64


 1     A.   I was afraid for -- for everyone.         Yes.

 2     Q.   Did Ton have your family information?

 3     A.   Yes.

 4     Q.   Did people getting hurt -- people getting hurt in

 5     Thailand, is that common?

 6     A.   Yes.

 7     Q.   Jenn, why didn't you run to a police officer here in the

 8     United States?

 9     A.   I was scared if I was sent back home I would have to

10     go back and work off my debt.

11     Q.   Work off your debt in Thailand?

12     A.   Yes.

13     Q.   How long do you think it would have taken you to work

14     off $60,000 in debt in Thailand?

15     A.   Many years.

16     Q.   Was Minnesota the only place that you were sent?

17     A.   No, it wasn't.

18     Q.   Can you tell the jury where else -- well, who sent to

19     different places?      Let's start there.

20     A.   M was the one.

21     Q.   Did you get to choose where you would go?

22     A.   No, you couldn't.

23     Q.   Where did M sent you?

24     A.   She send me to Phoenix.

25     Q.   What was the house boss's name in Phoenix that you



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 65 of 111     65


 1     worked for?

 2     A.    Tan.

 3     Q.    Was it T-A-N?

 4     A.    Yes.

 5     Q.    Where else were you sent?

 6     A.    To Chicago, Houston.

 7     Q.    In Chicago -- who ran the house in Chicago?

 8     A.    The house owner, the first one named Du.          And then

 9     changed to Pla, then changed to joy.

10     Q.    Okay.   So let's just get that clear for the record.            The

11     house owner in Chicago, what was her name?           Or was her name

12     Du?

13     A.    DU.

14     Q.    D-U?

15     A.    Yes.

16     Q.    Was that a man or a woman?

17     A.    A woman.

18     Q.    And you said you were also sent to Houston?

19     A.    Yes.

20     Q.    And who ran the house in Houston?

21     A.    It was Du and then changed to Pla, and then changed

22     to Joy in Houston.

23     Q.    So there were three different bosses in Houston?

24     A.    Yes.

25     Q.    And that's Pla, P-L-A?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 66 of 111   66


 1     A.   Yes.

 2     Q.   Were any of these houses really nice places to work?

 3     A.   No, there was none.

 4     Q.   How would it work in these houses?

 5     A.   They would open the house at 9:00 a.m. in the morning

 6     and close at 11:00 p.m. at night.

 7     Q.   And how many customers would you see?

 8     A.   Was like ten.

 9     Q.   Where would you sleep?

10     A.   I would sleep in that house.

11     Q.   Would you sleep in the same bed?

12     A.   I would sleep on the floor.

13     Q.   Jenn, why did you sleep on the floor?

14     A.   Because the bed made me that I couldn't fall asleep.

15     Q.   At any of these places could you say no to customers?

16     A.   No, I could not.

17     Q.   At any of these places could you choose your customers?

18     A.   No, I couldn't.

19     Q.   What types of sex acts would you have to engage in,

20     Jenn?

21     A.   It depends to -- it depends on different people.

22     Some -- some guys want to do it really hard.

23     Q.   Would you have anal sex?

24     A.   I had to do it.

25     Q.   Would you get paid more -- could you pay off your debt



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 67 of 111   67


 1     more quickly that way?

 2     A.   Yes.

 3     Q.   Were there any customers -- or were there any houses

 4     where things were really good and there were really no bad

 5     customers?

 6     A.   They were all the same.

 7     Q.   Did you get to take days off?

 8     A.   No.    I could not.

 9     Q.   What about if you had your period?

10     A.   I would have to keep going.

11     Q.   You talked about meeting a woman named Gangsmoo in Los

12     Angeles.    Can you tell us about that?

13     A.   I met with Moo in California.        And then she took me

14     to open up a bank account at a bank.

15     Q.   Did you do that?

16     A.   Yes, I did.

17     Q.   Do you remember what bank?

18     A.   It was Wells Fargo and Bank of America.

19     Q.   What happened with those bank accounts?

20     A.   She would keep all those accounts.

21     Q.   Did you have control over those accounts?

22     A.   No, I could not.

23     Q.   What were the prices for sex at these different places?

24     What was the range?

25     A.   It would be about $200.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 68 of 111   68


 1     Q.   And how much of that would go to pay down your debt to

 2     M?

 3     A.   I -- I would pay down to debt $180 and I would have

 4     $20 left.

 5     Q.   In terms of you said that $100 had gone to M where does

 6     the other money go?

 7     A.   I was -- they told me it was for the debt and the

 8     house fee.

 9     Q.   And that's what I'm trying to get at.          What was the

10     house fee at these different places?

11     A.   It was not the same for every house.

12     Q.   What was the range, just give us a sense?

13     A.   About 70-80.

14     Q.   At the different houses, the person that ran the house,

15     did you have a word for them?

16     A.   House owner.

17     Q.   What would the house owner do?         What was their job?

18     A.   They had to sent customers to the room.

19     Q.   And the money that you owed the house owner, how did you

20     get them that money?

21     A.   Sometimes they would come in and collect it in the

22     apartment.

23     Q.   The money for your debt, the money to M -- you explained

24     that you hadn't met M.       How would you get that money to M?

25     A.   That would be a guy who drive -- who do the driving



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 69 of 111   69


 1     that they would -- he would take the money and send money

 2     to them.

 3     Q.   The guy who did the driving, which guy?

 4     A.   If I was in Minnesota, it would be John.

 5     Q.   If you were somewhere else, who would it be?

 6     A.   If it was Phoenix, it would be a different driver for

 7     a different house.

 8     Q.   But the same type of person, the same job?

 9     A.   Yes.

10     Q.   Who kept track of the debt?

11     A.   M.    She would call.

12     Q.   How often would you talk to M?

13     A.   I would have to tell her every time I finished

14     working.     I -- I would tell her how many customer, how

15     much money I made and then we would just keep track of

16     the debt that way.

17     Q.   You talked about house owners in different cities.

18                   Who was the house owner here in Minnesota?

19     A.   M was.

20     Q.   Who ran things day-to-day for M in Minnesota if you

21     weren't -- if she wasn't here?

22     A.   It was Lily.

23     Q.   Lily.    Is that a man or a woman?

24     A.   A woman.

25     Q.   Can you tell us about a little bit what Lily did?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 70 of 111     70


 1     A.   She would be the person who would teach about how to

 2     have sex, how to have customer finish in the mouth and

 3     how I would use my mouth.

 4     Q.   Did Lily teach you those things?

 5     A.   Yes, she did.

 6     Q.   The photos that you took in Thailand -- well, how were

 7     you advertised?

 8     A.   I wasn't the one that posted it, so I don't know.

 9     Q.   So when you say posted, were you posted online?

10     A.   She told me post it online, but I didn't really know

11     what it was.

12     Q.   Who told you you were posted online?

13     A.   It was Lily.

14                 MS. WILLIAMS:     I'm going to publish Government's

15     1215, Your Honor?

16                 THE COURT:      All right.

17                 MS. WILLIAMS:     Already in evidence.       I'm going to

18     blow up this top part.

19     BY MS. WILLIAMS:

20     Q.   Do you see where this says backpage?

21     A.   Yes, I do.

22     Q.   And what city is this being advertised in?

23     A.   Minneapolis/St. Paul.

24     Q.   And there we see, "Asian girl Pam."          Was that your

25     working name?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 71 of 111         71


 1     A.     Yes, it was my name.

 2     Q.     Did you pay off your debt, Jenn?

 3     A.     I did.

 4     Q.     It's been suggested that this debt was a great

 5     opportunity for you.       Did it feel like a great opportunity?

 6     A.     No, it was not.

 7     Q.     Did you keep working even after you finished paying off

 8     the debt?

 9     A.     Yes, I had to keep doing it.

10     Q.     At that point, you could have walked away, right?              You

11     had paid your debt?

12     A.     Yes, I could have.

13     Q.     But you didn't.

14     A.     Right.

15     Q.     Why did you keep working at that point?

16     A.     Because I wanted to save some money, just a little

17     bit.

18     Q.     What were you trying to do with that money?

19     A.     I wanted to leave this job.

20     Q.     Were you supporting anyone back home?

21     A.     I was supporting my sisters.

22     Q.     Did you go to other houses in the organization even

23     after your debt was paid?

24     A.     I did.

25     Q.     And I should say, I don't want to put words in your



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 72 of 111    72


 1     mouth.     Was this an organization in your view?         Was it a

 2     group of people?

 3     A.   Yes, it was.

 4     Q.   When you would go to different houses would there be

 5     some girl under debt and some not?

 6     A.   Most of them were in debt.

 7     Q.   Let's start with who you don't know here.           Do you know a

 8     person named Fon?

 9     A.   No, I don't know.

10     Q.   Do you know a person named Nancy or Kung?

11     A.   No, I don't know her.

12     Q.   Do you know a person named Noiy -- Ann -- I'm sorry.             Do

13     you know a person named Noiy?

14     A.   No, I do not know.

15     Q.   Do you know a person named Wan?

16     A.   No.

17     Q.   Do you know a person named Bill?

18     A.   Yes, I do.

19     Q.   Do you see Bill in the courtroom today?

20     A.   Yes, I do.

21     Q.   Can you please point to him and identify something that

22     he's wearing?

23     A.   He's there.

24                  MS. WILLIAMS:    Let the record reflect, unless

25     there's an objection, an in-court identification.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 73 of 111    73


 1                 MR. SICOLI:     No objection.

 2                 THE COURT:     So noted.

 3     BY MS. WILLIAMS:

 4     Q.   So tell us how you met Bill?

 5     A.   He was a house owner in California.

 6     Q.   How many houses did Bill have?

 7     A.   About three houses.

 8     Q.   Tell me about working for Bill?

 9     A.   It was like other houses that I had been to, but Bill

10     didn't have a driver.       Bill would be the one who drove.

11     Q.   At that point were you under debt or were you

12     independent?

13     A.   I was independent.

14     Q.   So you decided to go work at Bill's house, is that fair

15     to say?

16     A.   Yes, correct.

17     Q.   From your observations, were there people at Bill's

18     house who were under debt?

19     A.   Yes, there were.

20     Q.   How would it work at Bill's house?

21     A.   It was -- it wasn't so different than other houses.

22     Q.   Did Bill tell you how he wanted you to work?            What he

23     wanted you to do?

24     A.   He would ask what sort of stuff I could do.           Could I

25     do from behind?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 74 of 111   74


 1     Q.   And would Bill talk to you about how you should treat

 2     the customers?

 3     A.   He would tell to work -- work very well.           That make

 4     the customer to come back again.

 5     Q.   When you say work very well, did he give you more

 6     specific instructions?

 7     A.   He would teach that to kneel on the floor so as to

 8     beg customers to come back.

 9     Q.   How important were reviews in this business?

10     A.   So it would be to have the customer come back and to

11     make the house have a good review.          And if I didn't do

12     well, I wouldn't be able to come back to that house.

13     Q.   Were there times when Bill was unhappy with your work?

14     A.   It would be when I took time off.

15     Q.   Did he ever talk to you about getting a bad review?

16     A.   Yes, there were times.

17     Q.   What would he say?

18     A.   He would say that when I was having sex act I would

19     be -- I would not move as naturally as I should have.

20     Q.   Did Bill, himself, drive you to different houses?

21     A.   Yes, he did.

22     Q.   Where did he take you?

23     A.   He would take me to a different apartments that he

24     owns.

25     Q.   And at that point, you're independent.          Does that mean



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 75 of 111   75


 1     you get to keep all your money?

 2     A.   No, not all.

 3     Q.   What do you have to pay?

 4     A.   I would have to pay Bill.

 5     Q.   How much would you have to pay him?

 6     A.   For his house fee, I'm not really sure.          It was about

 7     70 to 80.

 8     Q.   For one sex act?

 9     A.   For one customer.

10     Q.   And I think this is clear, but all the money that you're

11     taking in, is that cash?

12     A.   It was all -- it was cash.

13     Q.   And how do you get the money to Bill?

14     A.   So he would come in and collect money from the fridge

15     at the end of the day, every day.         I would have to write

16     down on the envelope and put money in the envelope, put

17     into the fridge.

18     Q.   When you're saying put money in the fridge, can you

19     describe that a little bit more to the jury who told you to

20     put money in the fridge?

21     A.   Bill would say to write down on an envelope and then

22     put it in the fridge.

23     Q.   What would you write on the envelope?

24     A.   To write out the name Pam and how -- how many

25     customers there were and total of the money.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 76 of 111   76


 1     Q.   Jenn, you lived here in Minnesota for a little while, is

 2     that right?

 3     A.   Yes.

 4     Q.   You married a Minnesota man?

 5     A.   Yes.

 6     Q.   Can you tell us a little bit about that man?

 7     A.   So I was -- I got married with my husband.           He likes

 8     to -- he likes to drink and when he got drunk, he would

 9     like to be aggressive with me.

10     Q.   Your husband, how did you meet him?

11     A.   At my work.

12     Q.   He was a sex customer?

13     A.   Yes.

14     Q.   Is he a nice man?

15     A.   No, he was not.

16     Q.   Why did you marry him?

17     A.   Because he said he wanted to help me with the

18     paperwork.

19     Q.   When you say the paperwork, you mean immigration

20     paperwork to stay here?

21     A.   Yes.

22     Q.   You were arrested, is that right, Jenn?

23     A.   Yes.

24     Q.   Do you remember when you were arrested?

25     A.   It was on the 4th, 2016, it was on my birthday.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 77 of 111     77


 1     Q.   What month was that?

 2     A.   October.

 3     Q.   You were charged federally with conspiracy to commit

 4     Visa fraud, is that right?

 5     A.   Yes.

 6     Q.   And after you were arrested, you sat down with Special

 7     Agent Price and you sat down with me, is that right?

 8     A.   Yes.

 9     Q.   And what happened during that interview?

10     A.   I was scared to tell the truth.

11     Q.   Did you lie?

12     A.   I was trying to, but I wasn't lying.

13     Q.   You weren't lying -- did you lie, I'm sorry.            I didn't

14     quite --

15     A.   No, I did not.

16     Q.   When I asked you if you had a debt, were you truthful

17     with me about that debt?        During the very first interview?

18     A.   Yes.

19     Q.   Do you remember during your very first interview telling

20     myself and Special Agent Price that you did not have a debt?

21     A.   I don't remember.

22     Q.   What do you remember about that interview?

23     A.   I was telling the story about what had happened.

24     Q.   How did you feel when you were arrested?

25     A.   I was scared that I would be sent back home.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Direct Document
 CASE 0:17-cr-00107-DWF-TNL   Examination
                                       954of Filed
                                              Supapon  Sonprasit
                                                   11/26/18 Page 78 of 111      78


 1     Q.   What did Special Agent Price -- what did we ask you for?

 2     A.   You have asked me about what had happened.

 3     Q.   And what have we told you it's your job to do?

 4     A.   To tell the truth.

 5     Q.   Was there another interview after that where you told us

 6     everything?

 7     A.   May you repeat?

 8     Q.   Well, let me ask an it a different way.          That wasn't a

 9     great question.

10                 You said we've asked you for the truth.           Have you

11     told us the truth?

12     A.   Yes, I did.

13     Q.   Was that a scary thing to do?

14     A.   Yes, it was.

15     Q.   Jenn, you were granted continued presence to stay in the

16     country at least for a little while, and you're trying to

17     obtained a T Visa, is that right, to stay in the country?

18     A.   Yes.

19     Q.   And law enforcement has certified you as a verified

20     victim of human trafficking?

21     A.   Yes.

22     Q.   Have I ever promised you that you can stay in this

23     country?

24     A.   No, I never did.

25     Q.   Do I have the power to make that promise?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 79 of 111   79


 1     A.   No.

 2                 MR. GERDTS:     Objection.     Foundation.

 3                 MS. WILLIAMS:     I think it's the witness's

 4     perception that's at issue.

 5                 THE COURT:     Well, I'll -- I'll so instruct the

 6     jury at the end of the case on any applicable -- if she has

 7     an opinion or exception, I'll allow her to give it.

 8                 THE INTERPRETER:      Will you repeat it?

 9     BY MS. WILLIAMS:

10     Q.   Do I have the power to keep you in the United States?

11     A.   No, you don't.

12     Q.   Your life is a little bit better now?

13     A.   Yes.   It's a lot better.

14     Q.   Where do you live now?

15     A.   I live in Vegas.

16     Q.   And are you still married to that man?

17     A.   No, I wasn't.     No I am not.

18     Q.   Your life is a little bit better now?

19     A.   Yes, a lot better.

20     Q.   But if you could go back in time, was it all worth it?

21     Would you come here if you knew what was really going to

22     happen to you?

23     A.   I would not.     I would not.

24                 MS. WILLIAMS:     No further questions, Your Honor.

25                 THE COURT:     You may inquire when you're ready,



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 80 of 111   80


 1     Counsel.

 2                      C R O S S - E X A M I N A T I O N

 3     BY MR. SICOLI:

 4     Q.   Good afternoon, Ms. Sonprasit?

 5     A.   Good afternoon.

 6     Q.   I want to first go back to when you were in Thailand.

 7                 Now, you're 33 years old now, correct?

 8     A.   Yes.

 9     Q.   So back in 2013, you would have been how old?

10     A.   27.

11     Q.   All right.     And you also had a child you said named Ivy,

12     is that correct?

13     A.   Yes.

14     Q.   And in 2013, how old was Ivy?

15     A.   A year and a half.

16     Q.   Now, you were working you said in a karaoke bar, is that

17     correct?

18     A.   Yes.

19     Q.   And it doesn't sound like you were making very much

20     money in karaoke bar, is that correct?

21                 THE INTERPRETER:      May you repeat that?

22                 MR. SICOLI:     Sure.

23     BY MR. SICOLI:

24     Q.   You weren't making that much money in the karaoke bar,

25     enough to live?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 81 of 111   81


 1     A.   It was a little bit better.

 2     Q.   Well, let me ask you this, when did you start working in

 3     karaoke bar?

 4     A.   When I was 22 year old.

 5     Q.   All right.     And so what year was that, do you remember?

 6     A.   I don't remember the year.

 7     Q.   Okay.    How long did you work in the karaoke bar doing

 8     prostitution, sex acts?

 9     A.   About two years.

10     Q.   All right.     And you were, I think you were saying you

11     were doing at least a sex -- you were having sex with

12     somebody maybe once or twice a month, is that correct?

13     A.   Not necessarily.

14     Q.   You're not sure?      Was that the average?      Or what would

15     you say was the average?

16                  THE INTERPRETER:     May I repeat your question?

17                  MR. SICOLI:    Sure.

18     A.   So it was depending on the woman whether or not they

19     want to have customers.

20     BY MR. SICOLI:

21     Q.   Okay.    All right.    But you had sex with customers over a

22     two-year period, is that correct?

23     A.   If I wanted to.

24     Q.   And that was to make more money for your family,

25     correct?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 82 of 111   82


 1     A.   Yes.   To -- to help my sisters.

 2     Q.   And did you -- did your daughter live with you at that

 3     time?

 4     A.   At the time I didn't have a child yet.

 5     Q.   When you had a child, though, you were still doing

 6     karaoke, correct?

 7     A.   No, I did not.

 8     Q.   Wasn't it true that you told the Government that you

 9     actually ended up losing your child to your -- I don't know

10     was it -- was the child's father -- were you married to him

11     or was he just a boyfriend?

12     A.   He was a boyfriend.      We didn't get registration.

13     Q.   Wasn't it true that he actually wanted you to quit

14     having sex at the karaoke bar and he was quite a bit older

15     than you, right?

16     A.   Yes, he was.

17     Q.   And he wanted you to stop having sex with customers at

18     the karaoke bar, isn't that true?

19     A.   Yes.   I -- I stopped.

20     Q.   Isn't it true that he actually ended up taking your

21     child Ivy to England because you would not stop working in a

22     karaoke bar and having sex with customers?

23     A.   No.    That's not true.

24     Q.   All right.     So if you've said that in the past, then was

25     a mistake on your part?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 83 of 111         83


 1     A.   We were in argument.       It was stuff about family

 2     issue.

 3     Q.   So my -- my question to you, though, is you're

 4     testifying that you never told anybody that story about him

 5     being upset that you were working at a karaoke bar having

 6     sex with customers?

 7     A.   Because he loved me so he didn't care about that.

 8     Q.   But he ended up going to England without you, correct?

 9     A.   That's correct.      But we were in argument.       We were

10     not a good fit.

11     Q.   All right.     But he ended up taking your child Ivy.            And

12     you let him take Ivy with him to England, is that correct?

13     A.   Yes.

14     Q.   Now I wanted to shift gears a little bit and talk to you

15     about any conversations you had with Ton then about coming

16     to the United States, okay?

17                 I believe you testified that you needed to make

18     more money, correct?       To support your sisters?

19     A.   Yes.

20     Q.   And you were told then that you could end up possibly --

21     or you thought you could possibly go to England, correct?

22     A.   He said that to just get the Visa pass.          He did say I

23     would have to go.

24     Q.   Well, wouldn't you want to go to England with a Visa so

25     you could be with your daughter?         Or wasn't that a concern



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 84 of 111   84


 1     to you?

 2     A.   Because I broke up with my boyfriend already.            So I

 3     wanted to come to America.

 4     Q.   So you didn't want to be with your daughter at all in

 5     England, is that what you're saying?

 6     A.   I wanted to.

 7     Q.   You wanted to do what?

 8     A.   I wanted to be with my daughter but we had already

 9     broken up.     And I had already given the document to him

10     so he could take care of my child.

11     Q.   So you'd rather go to America because you would make

12     more money?     Or what was the reason you wanted to go to the

13     United States instead of Britain?

14     A.   I just wanted to come to America.         I didn't know if I

15     came here to make more money or what.

16     Q.   All right.     So you were willing to come to America

17     without even knowing what you were going to do to make money

18     in America?

19     A.   No.    I didn't know.

20     Q.   And you don't speak the -- you didn't speak the language

21     very well, right?

22                  THE INTERPRETER:     May I repeat your question?

23                  MR. SICOLI:     Sure.

24     A.   Yes.

25     BY MR. SICOLI:



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 85 of 111   85


 1     Q.   So -- and you had a high school education, is that

 2     correct?

 3     A.   Yes.

 4     Q.   And so what you're testifying to, though, is that you

 5     wanted to go to the United States not knowing what you were

 6     going to do, correct?

 7     A.   Yes.   That's correct.

 8     Q.   Not knowing the English language very well, correct?

 9     A.   Yes.

10     Q.   And not having an education?

11     A.   Yes, that's correct.

12     Q.   Now, you testified, too, that you ended up taking some

13     pictures -- and I think it was Exhibit 1215 that was put

14     up -- some pictures that you took before you came to the

15     United States, is that correct?

16     A.   Yes.

17     Q.   And I'm not going to put the picture up again, I think

18     the jury has seen it enough, and they can certainly look at

19     it in jury room during deliberations.

20                 But those weren't normal sorts of pictures that

21     you would put in a yearbook or something like that, correct?

22     A.   Yes.

23     Q.   I mean, those are very sexy pictures, is that correct?

24     A.   Yes, correct.

25     Q.   And you're still testifying, though, that you did not



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 86 of 111   86


 1     know you were coming to the United States to engage in

 2     prostitution, is that correct?

 3     A.    That's correct.

 4     Q.    All right.    So you're not -- you're told that you're

 5     going to be sent to the United States in, I believe, it was

 6     July of 2013, is that correct?

 7     A.    Yes.

 8     Q.    And who's on the plane with you?

 9     A.    I was alone.

10     Q.    Okay.   And nobody told you -- they said, we're going to

11     send you to the United States but they're not even going to

12     tell you what they're going to charge you to go to the

13     United States?      Is that what your testimony is?

14     A.    That's correct.

15     Q.    All right.    And you didn't -- you said you had some idea

16     eventually but you didn't know for sure, is that correct?

17     A.    That's correct.

18     Q.    Now, when you got to the United States, who picked you

19     up?

20     A.    I took taxi.

21     Q.    And where did you go to?

22     A.    To the hotel.

23     Q.    And this was Las Vegas, correct?

24     A.    The flight went to Las Vegas, but then I had to

25     connect another flight to Minnesota.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 87 of 111   87


 1     Q.   And, again, your testimony is you didn't know what you

 2     were going to do at all, you just followed orders to come to

 3     Minnesota without knowing what's going to happen?

 4     A.   That's correct.

 5     Q.   Now, when you get to Minnesota, that's when you find out

 6     that you're going to be engaged in prostitution, is what

 7     your testimony is, correct?

 8     A.   Yes.

 9     Q.   And your -- you testified I think that your debt was --

10     you were told it was going to be $60, is that correct?

11     A.   Yes, correct.

12     Q.   And you ended up paying it off in four months, is that

13     correct?

14     A.   That's correct.

15     Q.   And the -- and the -- the debt actually got reduced to

16     $55,000, is that correct?

17     A.   Yes.

18     Q.   And that's because you paid it off so quickly, is that

19     correct?

20     A.   Yes.

21     Q.   So you got a discount?

22     A.   Yes.

23     Q.   Now, you said that you went to several houses while you

24     were under debt.      You just named different cities, is that

25     correct?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 88 of 111   88


 1     A.   Yes.

 2     Q.   And when you were under debt, did you -- you said you

 3     had to work every day, is that correct?

 4     A.   Yes.

 5     Q.   And you always had ten customers a day, is that correct?

 6     A.   Correct.

 7     Q.   So there's 30 days in a month, is that correct?

 8     A.   That's correct.

 9     Q.   And is it always about $200 a customer?

10     A.   Yes.   About so.

11     Q.   All right.     So if you worked 30 days and you have 10

12     customers, that would be 300 customers in a month, is that

13     correct?

14     A.   That's correct.

15     Q.   And you multiply that by 4, that would be 1,200, is that

16     correct?

17     A.   Yes.

18     Q.   So if you saw that many customers and you did it over a

19     four-month period, isn't it true that it would be $240,000

20     gross money that would be paid?

21     A.   About so.

22     Q.   All right.     And you said that you would get to keep $100

23     to send to M, is that correct?

24     A.   Yes.

25     Q.   So you would send half of that to M?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 89 of 111   89


 1     A.   Yes.

 2     Q.   So that would be $120,000 over a four-month period, not

 3     $55,000, that's correct?

 4     A.   It was total for the debt $60,000.

 5     Q.   Right.    I'm just exaggerating that you saw ten customers

 6     a day for 30 days a month, is that correct?

 7     A.   Some days it weren't ten people.

 8     Q.   You testified in front of the grand jury on

 9     October 12th, 2016, is that true?

10     A.   That's correct.

11     Q.   And isn't it true that you told the grand jury -- and

12     I'm looking at Page 18, that you told the grand jury that on

13     a slow day you would see five customers and on a busy day

14     you would see more like ten or maybe even a little bit

15     more, is that correct?

16     A.   Yes.

17     Q.   So, again, you didn't see ten customers a day for

18     30 days out of the month, is that correct?

19     A.   Yes.   So some days that would be less.         Depends.

20     Q.   Now, I want to move forward a little bit because you

21     said you went to several houses.         And we saw Exhibit 1215.

22     And, again, I'm not going to put it up.

23                   But that ad that was put in Exhibit 1215, that was

24     actually when you were put off the debt, is that correct?

25     A.   Can you speak slower?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 90 of 111     90


 1     Q.   Sure.    I'll put it more bluntly.

 2                  If you started in July of 2013, you would have

 3     paid off the debt then by November of 2013, is that correct?

 4     A.   Yes.    It was within four months.

 5     Q.   Okay.    And that -- and the jury can see this in the jury

 6     room, I don't need to put it up.         But it was January 9th,

 7     2014, that that ad was placed, is that correct?

 8     A.   Yes.

 9     Q.   So it was after you were off of debt?

10     A.   Do you mean that picture?

11     Q.   Yes.    Not the picture but the actual advertisement?

12     A.   Can you please repeat your question?

13     Q.   Sure.    I'm not going to belabor the point.         The ad that

14     was showed to you with the sexy pictures that were taken in

15     Thailand, that ad was actually placed after you were off the

16     debt, is that correct?

17     A.   It was placed before I paid off my debt.

18     Q.   Okay.    Let's talk then about what happened after you

19     paid off your debt.

20                  So you paid off your debt in late 2013, correct?

21     A.   That's correct.

22     Q.   And you've testified that you had real bad experiences

23     with customers.      You had bad experiences with people who ran

24     the houses while you were in debt, is that correct?

25     A.   Yes.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 91 of 111   91


 1     Q.   And even though you've testified that you had all of

 2     these bad experiences, you continued to contact some of the

 3     same people that were mean to you to actually have you in

 4     their houses, is that correct?

 5     A.   Yes.    There were contacts.

 6     Q.   Yeah.    And what they would do for you is they would set

 7     up the customers, correct?

 8     A.   Yes.

 9     Q.   And they would screen the customers to make sure to --

10     at least attempt to make sure they were safe, correct?

11     A.   Well, I don't know if they were safe.

12     Q.   But you don't know that.       But that was one of the

13     functions that the person was running the house was doing,

14     is that correct?

15     A.   Yes.

16     Q.   And you continued to -- you continued to do commercial

17     sex acts because you needed to make money, correct?

18     A.   Yes.

19     Q.   And you were doing that voluntarily, at that time,

20     correct?

21     A.   It wasn't so voluntarily, but it was a necessity.

22     Q.   How much money did you send back to Thailand after the

23     debt was stopped?      After the debt was paid?

24     A.   It depends.     It depends on whether or not I had

25     worked for 15 days and then take day off.           It depends.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 92 of 111   92


 1     Q.   How much when you -- how much when you were working

 2     without the debt, how much would you generally make in a

 3     month?

 4     A.   After I paid off the debt, my jobs was -- was slower.

 5     It wasn't much money that I made.

 6     Q.   How much did you make?

 7     A.   For 15 days, I would make about $1,000 to $2,000.

 8     Q.   And you'd work for 15 days?

 9     A.   Yes.

10     Q.   All right.     And so that would be -- and so you said

11     $1,000 or $1,500.      Which one was it?

12     A.   It was about $1,000 to $2,000.         Depends.

13     Q.   Okay.    And that's just for working 15 days out of the

14     month?

15     A.   Yes.

16     Q.   Now, when you were off of the debt.          You chose which

17     houses to go to, correct?

18     A.   Yes.    I could choose.

19     Q.   And you choose to go to Michael Morris's house, whom you

20     knew as Bill, is that correct?

21     A.   Yes.    That's correct.

22     Q.   And I assume that you knew about Bill because you talked

23     to other girls -- other women that are in the industry, that

24     are in the field?

25     A.   Yes.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 93 of 111   93


 1     Q.   And you obviously wouldn't have gone to Bill's house if

 2     he was a bad -- if it was a bad house to go to, is that

 3     correct?

 4     A.   Because I had paid on all of my debts, so I could

 5     make decision of where I could go.

 6     Q.   Right.    And other women told you that working at Bill's

 7     house was a good house to work?

 8     A.   They didn't say it was a good house.

 9     Q.   Well, did they tell you it was a safe house?

10     A.   They said it was just a house just like other houses.

11     Q.   All right.     So you just decided to call up Bill out of

12     the blue not knowing whether it was a good place to be or a

13     bad place to be?

14     A.   No, I did not know.

15     Q.   And Bill never forced you to do anything that you didn't

16     want to do, is that correct?

17     A.   He just taught as to what to do when I would be

18     having sex with customer.

19     Q.   Yeah.    He wanted you to be successful and make money for

20     yourself and for him, is that correct?

21     A.   Yes.

22     Q.   And he didn't tell you you have to do a certain sex acts

23     or you don't have to do a certain sex act.           He never gave

24     you orders like that, right?

25     A.   He would ask if I could go from behind.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 94 of 111     94


 1     Q.   He would ask if you would do that, correct?

 2     A.   That's correct.

 3     Q.   Right.    And if you did that, you would actually get to

 4     keep the extra money for the premium for having anal sex, is

 5     that correct?

 6     A.   Yes.

 7     Q.   And so if you were willing to do anal sex, he would win

 8     because more customers might want to come to the place.               But

 9     you would also win because you would get more money, is that

10     correct?

11     A.   Yes.

12     Q.   And you decided not to do anal sex, is that correct?

13     A.   Yes.

14     Q.   And that was fine.      Nobody complained about that, is

15     that correct?

16     A.   No, nobody did.

17     Q.   And he did talk to you about reviews, though, right?              In

18     getting good reviews?

19     A.   Yes.

20     Q.   And he wanted you to be friendlier to clients,

21     customers, is that correct?

22     A.   Yes.

23     Q.   And he told you that if you're not friendly to

24     customers, you may not get the business, is that correct?

25     A.   That's correct.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 95 of 111   95


 1     Q.   So he was telling you from a business standpoint that

 2     the best thing to do is to be nice?

 3     A.   Yes.

 4     Q.   Now, you continued to work -- because it sounds like you

 5     don't want to -- you didn't want to do prostitution, is what

 6     you're telling us, correct?

 7     A.   Yes.

 8     Q.   But you continued to work in prostitution in the United

 9     States up until the day you got arrested, isn't that

10     correct?

11     A.   Yes.

12     Q.   And that was October of 2016, is that correct?

13     A.   Yes.

14     Q.   So that was like two and a half years after you had

15     paid -- it was about two years after you had paid off the

16     debt?

17     A.   But it wasn't every day, every month, after I paid

18     off my debt.     I can take time off.

19     Q.   Sure.    But what you're telling us is you had more

20     freedom, right?

21     A.   Not so much.

22     Q.   After you -- after the debt was paid, you didn't have

23     freedom because what, you wanted to make money because you

24     wanted to send back to your family?

25     A.   I would have to support my family.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 96 of 111   96


 1     Q.   Right.    And it was a financial decision you made?

 2     A.   Yes.

 3     Q.   Now, I want to talk just briefly -- and I should be done

 4     here in a second.

 5                   But I want to talk briefly about the deals you got

 6     in this case.

 7                   You were originally charged with conspiracy to

 8     commit Visa fraud, correct?

 9     A.   Yes.

10     Q.   And then you were going to -- were you charged with a

11     misdemeanor after that and they got rid of the felony case?

12     Or what happened?

13     A.   It was dismissed.

14     Q.   Yeah.    The case was -- so first you were charged with a

15     felony conspiracy, is that correct?

16     A.   Yes.

17     Q.   And on May 2nd of 2018, Ms. Williams, on behalf of the

18     Government filed a motion to dismiss the case against you,

19     is that correct?

20     A.   Yes.

21     Q.   And the Judge then dismissed the case because of the

22     Government's motion, is that correct?

23     A.   Yes.

24     Q.   And so you're not charged with anything, you're not

25     convicted of anything, is that correct?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 97 of 111   97


 1     A.   Yes.

 2     Q.   Now you -- you're in the United States originally on

 3     this continued presence, is that correct?

 4     A.   Yes.

 5     Q.   And continued presence means you're allowed to stay in

 6     the United States to help the Government in a prosecution.

 7     In other words, in pursuing a case against others, correct?

 8     A.   Yes.

 9     Q.   Yeah.    In fact, you're still in the United States

10     because you're testifying against all of these people,

11     right?

12     A.   Yes.

13     Q.   And if you didn't testify against these Defendants you

14     would not be in this country, is that correct?

15     A.   Yes.

16     Q.   And you know that if you said that you did this

17     voluntarily, that you wanted to do this for economic

18     reasons, that you would not be in this country right now

19     they would have deported you, is that correct?

20     A.   Yes.

21     Q.   And now you're not only pursuing continued presence, but

22     now you're pursuing a T Visa, is that correct?            Is that

23     correct?

24     A.   Yes.    That's correct.

25     Q.   And if you were -- if you were forced -- forced or



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 98 of 111   98


 1     coerced into prostitution in the United States, and if the

 2     Government supports that position, you can stay in this

 3     country for another four years, is that correct?

 4                  THE INTERPRETER:     May you repeat that question,

 5     please?

 6                  MR. SICOLI:    Sure.

 7     BY MR. SICOLI:

 8     Q.   If you were forced or coerced in prostitution in the

 9     United States, meaning you didn't do that voluntarily, and

10     the Government supports that position, you could be granted

11     a T Visa and be allowed to stay in the United States for at

12     least four years?

13     A.   I don't understand the question.

14     Q.   Sure.    If you're granted a T Visa, you can stay in the

15     United States for another four years, at least, is that

16     correct?

17     A.   I don't think so.

18     Q.   All right.     So you're -- it's your understanding that if

19     you're granted a Visa, a T Visa, that you're not going to be

20     allowed to stay in the United States?

21     A.   I would be able to stay.

22     Q.   And right now, are you working?

23     A.   No, I'm not.

24     Q.   All right.     And if you get a T Visa, you would be

25     allowed to work, correct?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
 CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon   Sonprasit
                                                  11/26/18  Page 99 of 111   99


 1     A.   Yes.

 2     Q.   And if you're not working right now, how are you

 3     supporting yourself?

 4     A.   I have -- I have a boyfriend who's taking care of me.

 5     Q.   Okay.    And so you're not getting any assistance from the

 6     Government right now?

 7     A.   No, I'm not.

 8     Q.   All right.     And you said you're having a good life in

 9     Las Vegas?

10     A.   Yes.

11     Q.   Las Vegas is fun, right?

12     A.   Yes.    It's fun.

13     Q.   And if you get a T Visa, you also might be able to bring

14     your daughter over here, is that correct?

15     A.   Yes.

16     Q.   And that's a -- that's what you would like to do, right?

17     A.   Yes.

18     Q.   If you also get a T Visa, you might qualify for

19     Government benefits, too, correct?

20     A.   Yes.

21     Q.   You might qualify for health insurance aid if you need

22     health insurance, correct?

23     A.   Yes.

24     Q.   You might also get housing assistance if you need it?

25     A.   I don't really know.



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon  Sonprasit
                                                 11/26/18 Page 100 of 111   100


 1     Q.     Okay.   But you know you could get some benefits, is that

 2     correct?

 3     A.     Yes.

 4                    MR. SICOLI:    Thank you.   I have no further

 5     questions, Your Honor.

 6                    THE COURT:    Additional questions by any Defense

 7     Counsel?

 8                    MR. GUERRERO: I have just a couple but I don't

 9     know if you want to --

10                    THE COURT:    We'll go forward.   We have no

11     redirect.      I'd like to finish her before we recess for the

12     day.

13                       C R O S S - E X A M I N A T I O N

14    BY MR. GUERRERO:

15     Q.     Ms. Sonprasit, I want to just ask you a couple questions

16     about your marriage.         You testified you got married?

17     A.     Yes.

18     Q.     And when you did get married?

19     A.     I was married on November 20th.

20     Q.     What year?

21     A.     2014 at the time.

22     Q.     And how long were you married?

23     A.     I was married for about almost two years.

24     Q.     And you got married because you wanted to get some

25     authorization to stay here in the United States?



                            LYNNE KRENZ, RMR, CRR, CRC
                                651-848-1226
                       Cross-Examination
CASE 0:17-cr-00107-DWF-TNL  Document 954of Filed
                                            Supapon  Sonprasit
                                                 11/26/18 Page 101 of 111   101


 1     A.   Yes.

 2     Q.   Did you love this man?

 3     A.   No, I did not.

 4     Q.   So this is what we would call a fake marriage?

 5     A.   Yes.

 6                  MR. GUERRERO:     Thank you.   Nothing further.

 7                  THE COURT:    I think are there -- go ahead,

 8     Counsel?

 9                  MR. GERDTS:   Thank you, Your Honor.

10                     C R O S S - E X A M I N A T I O N

11    BY MR. GERDTS:

12     Q.   Madam, have you ever met Pawinee Unpradit?

13     A.   No.    I never met her.

14                  MR. RIVERS:   Just one or two.

15                     C R O S S - E X A M I N A T I O N

16    BY MR. RIVERS:

17     Q.   You got married just before that your Visa had expired,

18     right?

19     A.   Yes.

20     Q.   And when it expired, you applied for a Visa, right?

21     A.   Yes.

22     Q.   And on that application it asked you specifically if you

23     had engaged in prostitution in the last ten years, right?

24     A.   Yes.

25     Q.   You signed the form and you said in that form that you



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                     Redirect
CASE 0:17-cr-00107-DWF-TNL    Examination
                            Document  954 of  Supapon
                                           Filed       Sonprasit
                                                 11/26/18  Page 102 of 111   102


 1     had not, correct?

 2     A.   Yes.

 3     Q.   And as part of that application you had to submit

 4     photographs of your life with this person you married, Mr.

 5     Maki, right?

 6     A.   Yes.

 7     Q.   And these pictures included the two of you riding a

 8     go-kart, right?

 9     A.   Right.

10     Q.   It showed you at his house at a barbecue, is that

11     correct?

12     A.   Yes.

13     Q.   It showed you at temple with him, correct?

14     A.   Yes.

15     Q.   And it showed a whole host of photos.          Were those real

16     photos or were those all staged?

17     A.   They were real photos.

18     Q.   And you don't know Ms. Wanless?        You've never met her in

19     your life, right?

20     A.   I never met her.

21                   MR. RIVERS:   No further questions.

22                   MR. ENGH:   No questions.

23                   MS. WILLIAMS:   Briefly, Your Honor.

24                   R E D I R E C T     E X A M I N A T I O N

25    BY MS. WILLIAMS:



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                     Redirect
CASE 0:17-cr-00107-DWF-TNL    Examination
                            Document  954 of  Supapon
                                           Filed       Sonprasit
                                                 11/26/18  Page 103 of 111    103


 1     Q.   I forgot to ask you the first time around, because I

 2     think I was doing too many things.         Your case got dismissed,

 3     right?

 4     A.   Yes.

 5     Q.   Did I promise you when you told me everything that had

 6     happened that I would dismiss your case?

 7     A.   No, you did not.

 8     Q.   What was the only thing I asked you for?

 9     A.   To tell the truth.

10     Q.   Has the Government ever asked you for anything else?

11     A.   No.

12     Q.   You were charged with conspiracy to commit Visa fraud.

13     Did you do that?

14     A.   Yes, I did.

15     Q.   Were you willing to plead guilty to that?

16     A.   Yes, I was.

17     Q.   But we decided to dismiss the case.

18                 Let's clear up a few things about your status.            Do

19     you remember Bill's attorney asking you a bunch of questions

20     about how T Visas worked?

21     A.   Yes.

22     Q.   Do you really understand very well how T Visas work?

23     A.   No, I do not.

24     Q.   Were you just agreeing with him because he sounded

25     really sure of what he was saying?



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                     Redirect
CASE 0:17-cr-00107-DWF-TNL    Examination
                            Document  954 of  Supapon
                                           Filed       Sonprasit
                                                 11/26/18  Page 104 of 111   104


 1                 MR. GUERRERO:     Objection, leading.

 2                 MS. WILLIAMS:     That's absolutely fair.

 3                 MR. SICOLI:     I could list all the objections.

 4                 THE COURT:    Well, that's enough.

 5                 I'll -- I'll allow the inquiry.         Rephrase the

 6     question.

 7    BY MS. WILLIAMS:

 8     Q.   Why did you agree with all the things Defense Counsel

 9     was saying?

10     A.   Because I -- even if I didn't understand, I just

11     wanted to just make it pass.

12     Q.   Just making it pass.      Is that something you did a lot

13     when you were brought to the United States?

14                 MR. RIVERS:     Objection.    Beyond the scope.

15                 MS. WILLIAMS:     It's not beyond the scope.

16                 THE COURT:    It goes to the issues of credibility

17     all raised.    I'll allow it.      Even if it is beyond the scope,

18     I'll allow it.

19     BY MS. WILLIAMS:

20     Q.   Is that something you did a lot, Jenn, just make it

21     pass?

22     A.   Yes.

23     Q.   And when we met, when you were arrested, you had status

24     in this country through your marriage, right?

25     A.   Yes.



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                     Redirect
CASE 0:17-cr-00107-DWF-TNL    Examination
                            Document  954 of  Supapon
                                           Filed       Sonprasit
                                                 11/26/18  Page 105 of 111   105


 1     Q.     You -- you admitted that was a fake marriage, but in

 2     terms of fake marriage, did you still have to have sex with

 3     him?

 4     A.     Yes, we did.

 5     Q.     And was that a violent marriage?

 6     A.     Yes, it was.

 7     Q.     You're happy to be out of that marriage?

 8     A.     I'm happy.

 9     Q.     You were asked about bringing your daughter to this

10     country.      Where does your daughter live?

11     A.     In England.

12     Q.     And is she a UK citizen?

13     A.     Yes.

14                   MR. RIVERS:   Your Honor, I'm going to object

15     projecting images on the screen.

16                   MS. WILLIAMS:   I don't think Ms. Provinzino's

17     attempting to do that.

18                   THE COURT:    I'm just assuming they're trying to

19     get something on the screen.

20                   MS. PROVINZINO:   Could we close the monitor down?

21                   THE COURT:    I think -- can't you do that from

22     there?

23                   MR. GERDTS:   No, Your Honor.     It's up there

24     somewhere.

25                   THE COURT:    Okay.   This is a different.     Let me



                             LYNNE KRENZ, RMR, CRR, CRC
                                 651-848-1226
                     Redirect
CASE 0:17-cr-00107-DWF-TNL    Examination
                            Document  954 of  Supapon
                                           Filed       Sonprasit
                                                 11/26/18  Page 106 of 111    106


 1     close that down.

 2                  MS. WILLIAMS:    Okay.   I'm going to need that.

 3    BY MS. WILLIAMS:

 4     Q.   Did you -- do you remember Bill's attorney asking you

 5     questions about how Bill taught you to be nice to the

 6     customers?

 7     A.   Yes, I do.

 8     Q.   What did Bill tell you to do if a customer came in and

 9     was violent with you?

10     A.   He didn't tell anything.

11     Q.   For that one -- for that violent customer, what would

12     you do?

13     A.   I wouldn't tell anyone.

14     Q.   You would endure it?

15     A.   Yes.

16     Q.   Defense Counsel characterized you having sex as a

17     win/win situation -- I'm sorry, anal sex as a win/win

18     situation for you.      Did that feel like a win for you?

19     A.   No.    It was not a win.

20     Q.   And, finally --

21                  MS. WILLIAMS:    And we can do this the

22     old-fashioned way if I can't get it going.           May I approach,

23     Your Honor?

24                  THE COURT:   You may.

25    BY MS. WILLIAMS:



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                     Redirect
CASE 0:17-cr-00107-DWF-TNL    Examination
                            Document  954 of  Supapon
                                           Filed       Sonprasit
                                                 11/26/18  Page 107 of 111   107


 1     Q.   Defense Counsel asked you some questions about

 2     Government's Exhibit 1215.       That's the ad from Minnesota, is

 3     that right?

 4     A.   Yeah.

 5     Q.   And he said -- he said -- well that was from after your

 6     debt, right?

 7     A.   Yes.

 8     Q.   Okay.    Until Mark tells me otherwise we're going to do

 9     it this way.

10                  The first page of the exhibit, that says

11     January 9th, 2014, right?

12     A.   Yes.

13     Q.   Let's dig a little deeper.       I'm going to publish

14     Government's 1215, already in evidence.

15                  So the first page does say January 9th, 2014.

16     Let's go down to the third page.         These are additional

17     photos of you, Jenn?

18     A.   Yes.

19     Q.   Taken in Thailand?

20     A.   Yes.

21     Q.   And this has the date the ad was first created, is that

22     July 25th of 2015?

23     A.   Yes.

24     Q.   So that would have been after you came?

25     A.   Yes.



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      RecrossDocument
CASE 0:17-cr-00107-DWF-TNL    Examination
                                      954 ofFiled
                                              Supapon  Sonprasit
                                                  11/26/18 Page 108 of 111   108


 1     Q.   And then the ad was posted again, and again, and again,

 2     and again, is that right?

 3     A.   Yes.

 4                   MS. WILLIAMS:    No further questions, Your Honor.

 5                   THE COURT:    Any additional?

 6                   MR. SICOLI:   I just have one question, Your Honor.

 7                   THE COURT:    All right.

 8                    R E C R O S S      E X A M I N A T I O N

 9     BY MR. SICOLI:

10     Q.   Just -- just to clarify, when you were asked by Bill

11     whether you do anal sex, you said no, right?

12     A.   Yeah.

13     Q.   And you didn't have anal sex then when you were at

14     Bill's house?

15     A.   I did.

16     Q.   So then you decided to do it to make extra money?

17     A.   I had to do it.

18     Q.   Okay.    So now you had to do it, before you said you

19     didn't do it, but now you had to do it?

20     A.   It was necessary.

21                   MR. SICOLI:   Thank you.

22                   THE COURT:    Anything else by Defense Counsel?

23                   MR. GERDTS:   No.

24                   THE COURT:    Nothing?   All right.

25                   You may step down.    Thank you.



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      RecrossDocument
CASE 0:17-cr-00107-DWF-TNL    Examination
                                      954 ofFiled
                                              Supapon  Sonprasit
                                                  11/26/18 Page 109 of 111     109


 1                 Okay.   We're going to stand in recess.         I -- I --

 2     it was my decision -- I think in fairness to everyone,

 3     including you the jury, even though we spilled past 5:00 to

 4     finish a witness, so we don't kind of finish in the middle

 5     of something in fairness to everyone.          And we stand in

 6     recess.

 7                 Two things.     One, you've heard me say once or

 8     twice in the last couple days, one -- and I acknowledge that

 9     Lori Sampson had asked me that one or more had asked you,

10     and it is a rule not unique to this case, and I'll explain

11     why, that we request that you not discuss even with each

12     other, or even one or two of you.

13                 And even in the privacy of the deliberation

14     room -- or the jury room, an aspect to the evidence, or a

15     witness -- the whole -- the importance of that is until

16     you've heard or seen everything.

17                 You can take as many notes individually as you

18     want, so you can refresh your memory if there's something --

19     if you want to make sure you discuss with -- and I'll talk

20     about that at the end of the trial.

21                 But, yes -- so to the extent one or more of you

22     ask Ms. Sampson, well, was he -- did he say that we really

23     can't even with one another discuss until we've heard and

24     seen everything?     The answer is yes to that.

25                 Because it maximized fairness and context until



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      RecrossDocument
CASE 0:17-cr-00107-DWF-TNL    Examination
                                      954 ofFiled
                                              Supapon  Sonprasit
                                                  11/26/18 Page 110 of 111     110


 1     everything has been put before you.

 2                 Now, on the calendar that you received when you

 3     appeared on Monday, it said anticipated adjournment date at

 4     noon tomorrow.

 5                 I anticipate we may go into the early afternoon.

 6     And I just didn't -- I want to make sure people understand,

 7     because we are going to -- our witness is going to be called

 8     and I want to make certain that we don't -- that -- that

 9     however long the direct and cross takes, that -- in other

10     words, especially when we'll be down on Friday and Monday's

11     a federal and national holiday.

12                 So we will go until we're done with the witnesses

13     being called.     And I anticipate it will be

14     early-to-midafternoon, and then we'll recess at that time.

15                 I just wanted to let you know that, depending on

16     what -- because on that original calendar it says noon.               And

17     that actually wasn't at the request that -- of the parties,

18     but was my schedule.      But I actually felt obligated to

19     change it in fairness to everyone that we are going to start

20     and finish the witness.

21                 It would be different if it was a witness which

22     happens one out of every hundred trials where someone's on

23     the stand for a couple of days at a time.           That's indeed

24     rare.

25                 So we -- I'd like to start and finish this witness



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
                      RecrossDocument
CASE 0:17-cr-00107-DWF-TNL    Examination
                                      954 ofFiled
                                              Supapon  Sonprasit
                                                  11/26/18 Page 111 of 111   111


 1     in fairness -- both so you get the whole -- all the

 2     testimony and all the lawyers can ask their questions. Then

 3     we'll be adjourning.

 4                 And in all other respects, the calendar is

 5     accurate about Friday and Monday.

 6                 So with that, safe travels.        Even though I'm sure

 7     it's -- I haven't looked outside, it's probably dark.             I

 8     don't know.    But I don't know, I hope it's not snowing out.

 9                 So have a good evening, and I'll see you in the

10     morning.    We are in recess.      Rise for the jury, please.

11                 (Court adjourned at 5:22 p.m.)

12                            REPORTER'S CERTIFICATE

13

14
                     I, Lynne M. Krenz, do certify the foregoing
15     pages of typewritten material constitute a full, true and
       correct transcript of my original stenograph notes, as they
16     purport to contain, of the proceedings reported by me at the
       time and place hereinbefore mentioned.
17

18                            /s/Lynne M. Krenz
                              Lynne M. Krenz, RMR, CRR, CRC
19
      Date:    November 22, 2018.
20

21

22

23

24

25



                           LYNNE KRENZ, RMR, CRR, CRC
                               651-848-1226
